     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 1 of 77 Page ID #:2889



 1   NICOLA T. HANNA
     United States Attorney
 2   PATRICK R. FITZGERALD
     Assistant United States Attorney
 3   Chief, National Security Division
     MELISSA MILLS (Cal. Bar No. 248529)
 4   GEORGE E. PENCE (Cal. Bar No. 257595)
     Assistant United States Attorney
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone:   (213) 894-062712253
          Facsimile:   (213) 894-2927
 8        Email: Melissa.Mills@usdoj.gov
                   George.Pence@usdoj.gov
 9   CHRISTIANE. FORD (Cal. Bar No. 264564)
     Trial Attorney
10   Counterintelligence and Export Control Section
     National Security Division
11   Department of Justice
          950 Pennsylvania Avenue, NW
12        Washington, DC 20530
          Telephone:   (202) 233-2049
13   Email: Christian.Ford@usdoj.gov

14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. CR 15-704(A)-SJO
17
                 Plaintiff,                    GOVERNMENT'S TRIAL MEMO
18
                      v.                       Trial Date:     lOl30l2018
19                                             Trial Time:     8:30 a.m.
     RAMI NAJM ASAD GHANEM,                    Location:       Courtroom of the
20     aka "Rami Ghanem,"                                      Hon. S. JAMES OTERO

21              Defendant.

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and undersigned counsel, hereby files its Trial Memo.

26   II
27   II
28
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 2 of 77 Page ID #:2890



 1         This Trial Memo is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: October 26, 2018              Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           PATRICK R. FITZGERALD
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                                /s/
                                           GEORGE E. PENCE
10                                         MELISSA MILLS
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 3 of 77 Page ID #:2891



 1                                            TABLE OF CONTENTS

 2   DESCRI PTION                                                                                                PAGE

 3   TABLE OF AUTHORITIES . . .. . . ............... . ..... . .... . .. . .......... vi

 4   MEMORANDUM OF POINTS AND AUTHORITIES .... . .................. . ....... 1

 5    I.   STATUS OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 6         A.      Trial Status .............. . ............. . ......... . ...... 1

 7         B.      Length of Trial ........ . . . ...... . ..... . . . .............. . . 2

 8                 1.      Number of Witnesses ... . . .. . ....................... . . 2

 9                         1.       Homeland Security Investigations (HSI)
                                    Specia l Agent (SA) Matthew Peterson ............ 2
10
                           2.       HSI Undercover Agent known to defendant as
11                                  Nader Kalani ..... . .. . .... . ....... . ... . ......... 2

12                         3.       HSI Source of I nformation, name known to
                                    defendant and his counsel .. . . . .. . ... . .......... 2
13
                           4.       Dr. Robert Doherty . .... . ..... . .. . ........ . ..... 2
14
                           5.       Dr. Peter Bartu .. . ...... . . . . . . . . . . . . . . . . . . . . . . . 2
15
                           6.       Sandro Kavsadze (recorded testimony pursuant
16                                  to Rule 15) ...... . ................ . .. . ... . ..... 2

17                         7.       Gia Devidze (recorded testimony pursuant to
                                    Rule 15) . .. . ............................ . ... . .. 2
18
                           8.       Zurab Partsakhashvili (recorded testimony
19                                  pursuant to Rule 15) .. . ................. . ...... 2

20                         9.       State Department employee Simon Davidson-
                                    Hood .. .... . ........ . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
21
                           10.      Defense Department employee Timothy Williams ... 2
22
                           11.      Hellenic Nationa l Police Lieutenant Aris
23                                  Zagakos .. .. ...... . ......... . ... . ..... . ... . ... . . 2

24                         12.      HSI Foreign Service National Investigator
                                    William Tsakis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
25
                           13 .     HSI Special Agent David Stone .................. 2
26
                           14 .     Bureau of Prisons emp l oyee Tammi Greer . . ....... 2
27
                           15.      Faiza Sultan .. . ........ . .................. ... .. 2
28

                                                            l
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 4 of 77 Page ID #:2892



 1                                   TABLE OF CONTENTS (CONTINUED)

 2   DESCRIPTION                                                                                                        PAGE

 3                          16.      Hanadi Thomas . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

 4                          17.      Katherine Hilkert . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 5                 2.       Exhibits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 6         C.      Discovery and Affirmative Defenses . . . . . . . . . . . . . . . . . . . . . . . 4

 7   II.   STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 8         A.      Defendant's Initial Contacts with HSI . . . . . . . . . . . . . . . . . . . . 5

 9         B.      First Meeting with the UCA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

10         C.      Discussions after the First Meeting . . . . . . . . . . . . . . . . . . . . . . 7

11         D.      Second Meeting with the UCA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

12         E.      Defendant's Order with the UCA . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

13                 1.       Negotiations and Order Placement . . . . . . . . . . . . . . . . . . . . 9

14                 2.       Payments and Shipment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

15         F.      Defendant's Arrest by the Hellenic National Police and
                   the Seizure of His Digital Devices . . . . . . . . . . . . . . . . . . . . . . 14
16
           G.      The Forensic Examination of Defendant's Digital
17                 Devices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

18                 1.       The Mac Book . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

19                 2 .      The iPad, S4, and S6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

20         H.      Defendant's Other Charged Illegal Arms-Trafficking
                   Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
21
           I.      The Conspiracy to Use Missile Systems . . . . . . . . . . . . . . . . . . . 17
22
           J.      The Conspiracy to Transfer Missile Systems . . . . . . . . . . . . . . 19
23
     III. THE ELEMENTS OF THE CHARGED OFFENSES . . . . . . . . . . . . . . . . . . . . . . . . . 19
24
           A.      Count 1: Attempted Exportation of Defense Articles
25                 Without A License . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

26                 1.       The Statutory Framework . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

27                 2 .      Elements of the Crime of Attempted Exportation of
                            a Defense Article without a License . . . . . . . . . . . . . . . . 21
28

                                                              ii
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 5 of 77 Page ID #:2893



 1                                   TABLE OF CONTENTS (CONTINUED)

 2   DESCRIPTION                                                                                                        PAGE

 3          B.     Count 2:          Smuggling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

 4                 1.       The Statutory Framework . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

 5                 2.       Elements of the Crime of Smuggling . . . . . . . . . . . . . . . . . 22

 6          C.     Counts Three and Four:                      Money Laundering . . . . . . . . . . . . . . . . 22

 7                 1.       The Statutory Framework . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

 8                 2.       Elements of the Crime . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

 9          D.     Count Five: Conspiracy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

10                 1.       The Statutory Scheme . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

11                 2.       Elements of the Crime . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

12          E.     Count Six: Brokering Defense Articles and Services
                   Without a License . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
13
                   1.       The Statutory Framework . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
14
                   2.       Elements of the Crime . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
15
            F.     Count Seven: Conspiracy to Use and to Transfer a
16                 Missile System Designed to Destroy Aircraft . . . . . . . . . . . . . 24

17                 1.       The Statutory Framework . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

18                 2.       Elements of the Crime . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

19    IV.   EVIDENTIARY AND LEGAL ISSUES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

20          A.     Judicial Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

21          B.     Expert Testimony . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

22                 1.       The International Trade in Arms and Munitions ...... 27

23                 2.       USML Status of Charged Defense Articles and
                            Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2 9
24
                   3.       Missile Systems Designed to Destroy Aircraft . . . . . . . 30
25
                   4.       Other Potential Experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
26
            C.     Hearsay . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
27
                   1.       Certified Business Records of Bank Transactions
28                          and Defendant's Custodial Location . . . . . . . . . . . . . . . . . 33

                                                             lll
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 6 of 77 Page ID #:2894



 1                                   TABLE OF CONTENTS (CONTINUED)

 2   DESCRIPTION                                                                                                     PAGE

 3                 2.      Certified Public Records of the Bureau of Prisons                                            34

 4                 3.      Defendant's Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

 5                 4.      Co-Conspirator Statements . . . . . . . . . . . . . . . . . . . . . . . . . . 36

 6         D.      Physical Evidence . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

 7         E.      Authentication and Identification .... . ............... .. . 40

 8         F.      Chain of Custody . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

 9         G.      Cross Examination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

10         H.      Impeaching Witnesses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

11         I.      Photographs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

12         J.      Demonstratives . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

13         K.      Cross-Examination of Defendant ................. ......... 45

14         L.      Proffer Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

15         M.      Character Evidence . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4 7

16         N.      Impeachment by Prior Convictions ........................ 48

17         0.      Video and Audio Recordings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

18         P.      Charts and Summary Witnesses . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

19         Q.      Scope of Conspiracy and Inextricably Intertwined Acts                                               52

20         R.      Evidence Admissible Under As Direct Evidence or Under
                   Rule 404(b) of the Federal Rules of Evidence ... ......... 53
21
           S.      Lay Opinion Testimony Regarding Coded Language .......... 54
22
           T.      Discretion as to Order of Proof ....... ..... ....... ...... 56
23
           U.      Transcripts of Recordings ............................... 58
24
           V.      Stipulations of Fact . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
25
           w.      Translations                                                                                        59
26
           X.      Rule 15 Depositions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
27
     V.    AFFIRMATIVE DEFENSES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6 0
28

                                                             iv
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 7 of 77 Page ID #:2895



 1                                 TABLE OF CONTENTS (CONTINUED)

 2   DESCRIPTION                                                                                                   PAGE

 3         A.    Entrapment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60

 4         B.    Public Authority . . . . . . . . . . ..... ... .. . . . . . . . . . . . . . . . . . . . . 61

 5         C.    Other Affirmative Defenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            V
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 8 of 77 Page ID #:2896



 1                                           TABLE OF AUTHORITIES

 2   DESCRIPTION                                                                                                            PAGE

 3   Amsler v. United States,
      381 F. 2d 37 (9th Cir. 1967)                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
 4
     Bourjaily v. United States,
 5    483 U.S. 171 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

 6   Gallego v. United States,
      276 F.2d 914 (9th Cir. 1960) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40, 41, 42
 7
     Michelson v. United States,
 8    335 U.S. 469 (1948) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47, 48

 9   Price v. Kramer,
       200 F.3d 1237 (9th Cir. 2000)                       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
10
     Tennessee v. Street,
11    471 U.S. 409 (1985)               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

12   United States v. Arias-Villanueva,
      998 F.2d 1491 (9th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
13
     United States v. Avendano,
14    455 F.2d 975 (9th Cir. 1972)                       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

15   United States v. Black,
      767 F. 2d 1334 ( 9th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
16
     United States v. Blackwood,
17    878 F.2d 1200 (9th Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41, 49

18   United States v. Bout,
      731 F.3d 233 (2d Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ....... 18
19
     United States v. Bridgeforth,
20    441 F.3d 864 (9th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

21   United States v. Burden,
      217 F. Supp. 3d 348 (D.D.C. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
22
     United States v. Burreson,
23    643 F.2d 1344 (9th Cir. 1981) ...... . . . . . . . . . . . . . . . . . . . . . . . . . . 35, 36

24   United States v. Castaneda,
      16 F.3d 1504 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
25
     United States v. Castro-Trevino,
26    464 F. 3d 536 (5th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

27   United States v . Chi Mak,
      683 F.3d 1126 (2012) .. ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
28

                                                              vi
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 9 of 77 Page ID #:2897



 1                                TABLE OF AUTHORITIES (CONTINUED)

 2   DESCRIPTION                                                                                          PAGE

 3   United States v. Chu Kong Yin,
      935 F.2d 990 (9th Cir. 1991) .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
 4
     United States v. Collicott,
 5    92 F.3d 973 (9th Cir. 1996) . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . ... . ... 36

 6   United States v . Cowley,
      720 F.2d 1037 (9th Cir. 1983) .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
 7
     United States v. De Bright,
 8    730 F.2d 1255 (9th Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40

 9   United States v. De Peri,
      778 F.2d 963 (9th Cir. 1985) .. . . . . . . . . . . . . . . . . . . . . . . . ........ 50, 51
10
     United States v. Duka,
11    671 F.3d 329 (3d Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

12   United States v. Fagan,
      996 F.2d 1009 (9th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46, 47
13
     United States v. Freeman,
14    498 F.3d 893 (9th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50, 56

15   United States v. Fu Chin Chung,
      931 F.2d 43 (11th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
16
     United States v. Gadson,
17    763 F.3d 1189 (9th Cir. 2014) . ... .. . . . . . . . . . . . . ..... . . . . . . . . . . . . . 55

18   United States v . Gardner,
      611 F.2d 770 (9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
19
     United States v. Gay,
20    967 F.2d 322 (9th Cir. 1992) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

21   United States v. Gordon,
      844 F. 2d 1397 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . ........ 39
22
     United States v. Hammadi,
23    737 F.3d 1043 (6th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

24   United States v. Harrington,
      923 F.2d 1371 (9th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40, 41
25
     United States v . Hynes,
26    467 F.3d 951 (6th Cir. 2006) . . . . . . . . . . . . . . . .. . ... . . . . . . . . . . . . . ... 38

27   United States v. Jackson,
      882 F.2d 1444 (9th Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46, 54
28

                                                        Vll
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 10 of 77 Page ID #:2898



 1                                 TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                                           PAGE

 3    United States v. Kaiser,
       660 F.2d 724 (9th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39, 42
 4
      United States v. King,
 5     472 F.2d 1 (9th Cir. 1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

 6    United States v. King,
       587 F.2d 956 (9th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
 7
      United States v. Layton,
 8     720 F.2d 548 (9th Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

 9    United States v. Lechuga,
       888 F.2d 1472 (5th Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
10
      United States v. Limones,
11     8 F.3d 1004 (5th Cir. 1993) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

12    United States v. Lloyd,
       807 F.3d 1128 (9th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
13
      United States v. Loftis,
14     843 F.3d 1173 (9th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53

15    United States v. Lopez-Figueroa,
       316 F. App'x 548 (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
16
      United States v. Matta-Ballesteros,
17     71 F.3d 754 (9th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40, 42

18    United States v. May,
       622 F. 2d 1000 ( 9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
19
      United States v. Mccollom,
20     664 F.2d 56 (5th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

21    United States v. McMurray,
       34 F.3d 1405 (8th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
22
      United States v. Meeks,
23     756 F.3d 1115 (8th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

24    United States v. Meyers,
       847 F.2d 1408 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
25
      United States v. Miranda-Uriarte,
26     649 F.2d 1345 (9th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

27    United States v. Mitchell,
       502 F.3d 931 (9th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
28

                                                        Vl.l.l.
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 11 of 77 Page ID #:2899



 1                                     TABLE OF AUTHORITIES                  (CONTINUED)

 2    DESCRIPTION                                                                                                          PAGE

 3    United States v. Munoz,
       233 F3d 1117 (9th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
 4
      United States v. Natale,
 5     526 F.2d 1160 (2d Cir. 1975) ....... ...... ... . .. ... .... ... ........ 42

 6    United States v. Nazernian,
       948 F.2d 522 (9th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
 7
      United States v. Noushfar,
 8     78 F.3d 1442 (9th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

 9    United States v. Oaxaca,
       569 F.2d 518 (9th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
10
      United States v. Ontiveros,
11     598 F. App' x 482 (9th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

12    United States v. Ortega,
       203 F.3d 675 (9th Cir. 2000) ..... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
13
      United States v. Osazuwa,
14     564 F.3d 1169 (9th Cir. 2009) . . . . . . . . . . . ....... ...... ......... ... 48

15    United States v. Perez,
       658 F. 658 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
16
      United States v. Perez,
17     658 F.2d 654 (9th Cir. 1981) .. .. .. ... . ... ... . . . . . . . . . . . . . . . . .. ... 37

18    United States v. Perry,
       857 F.2d 1346 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
19
      United States v. Protac, Inc.,
20     869 F.2d 1288 (9th Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

21    United States v. Pulungan,
       569 F.3d 326 (7th Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
22
      United States v. Robinson,
23     967 F.2d 287 (9th Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

24    United States v. Rubino,
       431 F.2d 284 (6th Cir. 1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
25
      United States v. Russell,
26     411 U.S. 423 (1973) . . . . . . . . . . . . . .. .......... .. . . . . . . . . . . . . . . . 60, 62

27    United States v. Santiago,
       837 F.2d 1545 (11th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
28

                                                                  ix
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 12 of 77 Page ID #:2900



 1                                   TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                                                   PAGE

 3    United States v. Scales,
       594 F.2d 558 (6th Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
 4
      United States v. Simas,
 5     937 F.2d 459 (9th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

 6    United States v. Smith,
       441 F.3d 254 (4th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
 7
      United States v. Smith,
 8     591 F.3d 974 (8th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

 9    United States v. Stearns,
       550 F.2d 1167 (9th Cir. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
10
      United States v. Tafolla-Cardenas,
11     897 F.2d 976 (9th Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

12    United States v. Turner,
       528 F.2d 143 (9th Cir. 1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56, 58
13
      United States v. Vera,
14     770 F.3d 1232 (9th Cir. 2014) ...... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

15    United States v. Vizcarra-Martinez,
       66 F.3d 1006 (9th Cir.1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
16
      United States v. Weiland,
17     420 F.3d 1062 (9th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

18    United States v. Weiner,
       578 F.2d 757 (9th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
19
      United States v. Whitman,
20     771 F.2d 1348 (9th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

21    United States v. Wright,
       412 F. App'x 993 (9th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
22
      United States v. Yarborough,
23     852 F.2d 1522 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

24    United States v. Zavala-Serra,
       853 F.2d 1512 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
25
      United States v. Zemek,
26     634 F.2d 1159 (9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

27    United States v. Zhen Zhou Wu,
       711 F.3d 1 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
28

                                                               X
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 13 of 77 Page ID #:2901



 1                                   TABLE OF AUTHORITIES                     (CONTINUED)

 2    DESCRIPTION                                                                                                              PAGE

 3    Statutes

 4    18   u.s.c.    §   371 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

 5    18   u.s.c.    §   372 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 6    18   u.s.c.    §   554                                                                                                  1,    21

 7    18 U.S.C.      §   1956 (a) (2) (A)          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,   22

 8    18   u.s.c.    §   2332g . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,       18,     19,     24

 9    22   u.s.c.    §   2778 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,      29

10    Rules

11    Fed.    R.   Evid.    106 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

12    Fed.    R.   Evid.    401 (a)      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

13    Fed.    R.   Evid.    405(a)       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4 7,   48

14    Fed.    R.   Evid.    608(a)       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

15    Fed.    R.   Evid.    608(b)       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

16    Fed.    R.   Evid.    611(a)       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

17    Fed.    R.   Evid.    611(b)       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

18    Fed.    R.   Evid.    701 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55

19    Fed.    R.   Evid.    801(a)       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

20    Fed.    R.   Evid.    801 (c)      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

21    Fed.    R.   Evid.    801 (d)      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

22    Fed.    R.   Evid.    801(d) (2)         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

23    Fed.    R.   Evid.    801 (d) (2) (A)          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

24    Fed.    R.   Evid.    801 (d) (2) (E)          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

25    Fed.    R.   Evid.    802 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

26    Fed.    R.   Evid.    901 (a)      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

27    Fed.    R.   Evid.    901 (b)      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

28    Fed.    R.   Evid.    902 (4)      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

                                                                  Xl
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 14 of 77 Page ID #:2902



 1                                       TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                                                                 PAGE

 3    Fed.   R.   Evid.         1006 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51

 4    Federal Rule of Criminal Procedure 16 (a) (1) (G)                                       ..................... 3

 5    Federal Rules of Evidence 702 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,                            55

 6    Regulations

 7    22 C.F.R.        §    121.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20,       29

 8    22 C.F.R.        §    123.l(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

 9    22 C.F.R.        §    127.l(a) (1)          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20,   21

10    22 C.F.R     §       129.2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    Xll
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 15 of 77 Page ID #:2903



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2    I.    STATUS OF THE CASE

 3          A.    Trial Status

 4          On December 22, 2015, defendant Rami Najm Asad-Ghanem

 5    ("defendant") was charged in an original four-count indictment (the

 6    "original Indictment") with violations of 22 U.S.C. § 2778 (Arms

 7    Export Control Act), 18 U.S.C. § 554 (Smuggling), and 18 U.S.C.

 8    § 1956(a) (2) (A)   (Money Laundering).    A superseding indictment filed

 9    on March 24, 2017, charged defendant with three additional counts

10    alleging violations of 18 U.S.C. § 372 (Conspiracy), 22 U.S.C. § 2778

11    (Arms Export Control Act), and 18 U.S.C. § 2332g (Conspiracy to Use

12    and to Transfer Missile Systems Designed to Destroy Aircraft)            (the

13    "First Superseding Indictment" or "FSI").         On June 22, 2018, the

14    Court granted the Government's Motion for Joinder Pursuant to

15    Rule 13, thus joining the original Indictment and FSI for trial.

16          On July 20, 2018, defendant filed a notice withdrawing his

17    previously-filed jury trial waiver.        Trial is set to commence on

18    October 30, 2018, at 8:30 a.m.       Defendant is in custody pending

19    trial.

20          On October 22, 2017, the Court granted the Government's

21    unopposed application for a pre-trial ruling on the government's

22    proposed trial indictment, thereby combining the charges in the

23    original Indictment and FSI into a single Trial Indictment            to be

24    provided to the jury, with an appropriate cautionary instruction that

25    the indictment or summary thereof is not evidence.

26

27

28
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 16 of 77 Page ID #:2904



 1          B.     Length of Trial

 2                 1.   Number of Witnesses

 3          The government expects that its case-in-chief (with a reasonable

 4    allotment for cross-examination) will take three weeks to present.

 5    The government may call the following witnesses in its case-in-chief:

 6          1.     Homeland Security Investigations (HSI) Special Agent (SA)
                   Matthew Peterson
 7
            2.     HSI Undercover Agent known to defendant as Nader Kalani
 8
            3.     HSI Source of Information, name known to defendant and his
 9                 counsel

10          4.     Dr. Robert Doherty

11          5.     Dr. Peter Bartu

12          6.     Sandro Kavsadze (recorded testimony pursuant to Rule 15)

13          7.     Gia Devidze (recorded testimony pursuant to Rule 15)

14          8.     Zurab Partsakhashvili (recorded testimony pursuant to Rule
                   15)
15
            9.     State Department employee Simon Davidson-Hood
16

17          10.    Defense Department employee Timothy Williams

18          11.    Hellenic National Police Lieutenant Aris Zagakos
19          12.    HSI Foreign Service National Investigator William Tsakis
20
            13 .   HSI Special Agent David Stone
21          14.    Bureau of Prisons employee Tammi Greer
22

23          Defendant has indicated his intent to enter into a stipulation

24    to the accuracy of certain translations from Arabic and Russian.

25    Should defendant not enter into those stipulations, the government

26    would also call the following witnesses:

27          15.    Faiza Sultan

28
            16.    Hanadi Thomas
                                              2
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 17 of 77 Page ID #:2905



 1          17.    Katherine Hilkert

 2    The government may call other witnesses as needed to establish the

 3    authenticity of government exhibits and the accuracy of translations

 4    of both written and recorded communications.

 5          The government may seek to introduce evidence pursuant to

 6    stipulations or through judicial notice.         The government may also

 7    call rebuttal witnesses if necessary following defendant's case.

 8          In letters dated July 23, August 31, and October 17, 2018 the

 9    government provided notice under Federal Rules of Evidence 702, 703,

10    and 705, Federal Rule of Criminal Procedure 16(a) (1) (G), and

11    paragraph lO(b) (x) of the Court's standing criminal trials order that

12    some of the anticipated testimony of witnesses whose testimony may be

13    considered expert testimony, including the following: Robert A.

14    Doherty, Ph.D, Peter Bartu, Ph.D, Simon Davidson Hood, Timothy

15    Williams, Robert Whittington, HSI SA Matthew L. Peterson, and various

16    linguists.

17          The letters identified the subject matter of the anticipated

18    testimony as well as the qualifications of each witness to provide

19    such testimony.     The Court ordered that any objections to the expert

20    disclosures be made before trial, so that they could be considered at

21    a pre-trial hearing.      (Dkt. 148.)    Defendant made no such objections.

22          Pursuant to a Court order, the parties provided reciprocal

23    disclosure of witness lists on September 28, 2018.           Defendant gave

24    notice that he intends to call one witness, Aref Al Zaben.            The

25    government has moved to preclude that witness on the basis that

26    pursuant to defendant's offer of proof, the witness could only offer

27    testimony that is irrelevant, is hearsay, or has already been

28    precluded by the Court's order as to defendant's noticed defense of

                                              3
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 18 of 77 Page ID #:2906



 1    public authority.          The Court has ordered defendant to make a more

 2    detailed offer of proof by Monday, October 29.

 3            The Court ordered also the parties to provide reciprocal notice

 4    of any expert testimony.           Despite passage of the original deadline

 5    and a subsequent deadline months ago, to date, defendant has provided

 6    none.        To the extent defendant attempts to introduce or call any

 7    expert testimony at trial, the United States reserves the right to

 8    object to such testimony and to seek to have such testimony

 9    precluded.

10                    2.     Exhibits

11            The government intends to offer approximately 500-600

12    documentary exhibits in its case in chief.           This number is a small

13    fraction of the many tens of thousands of highly relevant documents

14    revealed by the investigation.

15            C.      Discovery and Affirmative Defenses

16            The United States has also requested reciprocal discovery and

17    Jencks material from defendant.           To date, defendant has provided the

18    government with a stack of documents that purportedly describe the

19    SOI's criminal history.           Defendant has not produced any other

20    reciprocal discovery to which the United States is entitled under

21    Rules 16 and 26.2 of the Federal Rules of Criminal Procedure or the

22    Jencks Act.          Thus, to the extent defendant attempts to introduce or

23    use any documents at trial that he has not previously produced, the

24    United States reserves the right to object and to seek to have such

25    documents precluded.          On October 22, 2018, the Court granted in part

26    the Government's motion to preclude defendant from offering evidence

27    or argument of the SOI's purported criminal convictions, thereby

28
                                                 4
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 19 of 77 Page ID #:2907



 1    precluding defendant from offering the aforementioned stack of

 2    documents as evidence at trial.

 3          The government also requested notice of any affirmative defenses

 4    that defendant intends to raise, including entrapment, mental

 5    condition, and duress.      Defendant notified the Government of his

 6    intent to pursue (1) an entrapment defense with respect to the

 7    charges in the original Indictment and (2) a public authority defense

 8    with respect to the charges in the FSI.

 9          On June 21, 2018, the Court denied the Government's motion to

10    preclude the entrapment defense and granted the Government's motion

11    to preclude the public authority defense.

12    II.   STATEMENT OF FACTS

13          The government expects that the evidence at trial will

14    establish the following facts, among others:

15          A.    Defendant's Initial Contacts with HSI

16          In May 2014, a Los Angeles supplier of military goods advised

17    HSI that Defendant had contacted the supplier to solicit a business

18    relationship.     HSI conducted background investigation on Defendant

19    and subsequently learned that an existing HSI SOI had worked with

20    Defendant in the security-procurement business many years before.

21          In June 2014, at HSI's direction, the SOI re-established contact

22    with Defendant via email and telephone.         In July 2014, at HSI's

23    direction, the SOI introduced Defendant by phone to the HSI UCA based

24    in Los Angeles.     During their initial phone conversation, which was

25    recorded, Defendant said that he needed various weapons and other

26    military equipment.     The UCA told Defendant that he could help

27    procure some of Ghanem's requested items, including sniper rifles and

28    night-vision optics, but that the order would have to be "under the

                                              5
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 20 of 77 Page ID #:2908



 1    table."     Defendant affirmed that he wanted to proceed with the

 2    transaction and that he understood the risks involved, noting that he

 3    is also a U.S. citizen and is therefore "in the same boat."

 4          The UCA sent Defendant pricing information for several military

 5    items that Defendant had requested in the phone call, including 200

 6    US-made M-4 carbine assault rifles.         In a subsequent recorded phone

 7    conversation in August 2014, Defendant and the UCA planned an in-

 8    person meeting in Greece in September 2014 to discuss business

 9    operations, including the outstanding order for M-4s as well as

10    larger future orders.      During that call, Defendant said that he had a

11    strong market with Shi'a groups in Iran, Iraq, and Lebanon, and he

12    again affirmed that he did not intend to apply for an export license

13    and that the transaction would be "under the table."

14          B.    First Meeting with the UCA

15          On September 18, 2014, Defendant met with the UCA and the SOI in

16    Athens, Greece.     During this meeting, which was recorded, Defendant

17    advised that his network in Beirut, Lebanon, includes a contact that

18    Ghamen believed was connected to the designated terrorist

19    organization known as Hezbollah.        Defendant also said that he had

20    requirements for goods -     including Bell helicopters and F-5 and F-14

21    military fighter jets - on behalf of Iranian customers that he did

22    not identify.     Defendant provided the UCA with documents partially

23    written in Farsi (the official language of Iran) that addressed these

24    requests.

25          During the meeting, at defendant's request, the parties agreed

26    not to make future references to Iran, and to instead use the cover

27    term "Ireland" when discussing Iran.        Defendant made reference to his

28    "black market" activities in the Eastern Block and stated that he

                                              6
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 21 of 77 Page ID #:2909



 1    could get "anything" for the UCA from there.          Defendant further

 2    reaffirmed his understanding of U.S. legal requirements for export

 3    licenses and end-user certificates, noting that he needed to be

 4    careful because he is a U.S. citizen.        Defendant noted that he was

 5    dealing with Hezbollah in Iraq, and also that he had a weapons market

 6    in Africa.

 7          At this meeting, Defendant said that he was looking for a

 8    particular sniper rifle that could cover a distance of 4500-5000

 9    meters.    He added that he was dealing with a small U.S. company, and

10    that he was communicating with a person there who was willing to make

11    as many of the rifles as Defendant required.          Defendant clarified

12    that they were discussing 500 pieces, and that the rifles would be

13    custom made for him.      Defendant said that his contact told him that

14    "ITAR" was required and that the contact would not ship the items

15    illegally.    Defendant said that he would obtain cover documentation

16    for that arms shipment from an Iraqi official, because this shipment

17    was one area of business to cover "illegally."

18          Defendant and the UCA also discussed at the meeting Defendant's

19    payment plans for their transaction.        Defendant said that cash would

20    not work, so he planned to use a bank wire to pay.           He further noted

21    that it was his standard practice to use a "cover" contract that

22    would "change the items" detailed in the contract but give the

23    correct price.

24          C.     Discussions after the First Meeting

25          Shortly after the September 2014 meeting, Defendant e-mailed the

26    UCA requesting an update on the status of the M-4 rifles that

27    Defendant had requested.      The UCA replied that the 500 M-4s would be

28    available for delivery within days after Defendant secured funding.

                                              7
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 22 of 77 Page ID #:2910



 1          In January 2015, Defendant called the UCA.         In this recorded

 2    phone call, Defendant expressed reservations about working with the

 3    UCA, saying that it was important to know who he was dealing with,

 4    because "one mistake, and you lose what you built all your life."

 5    Defendant later said that he needed night-vision goggles for "MI - 24,"

 6    and the UCA responded that he would look into whether he could

 7    acquire this item.     An Mi-24 is an attack helicopter manufactured in

 8    Russia.    On this phone call, Defendant and the UCA also agreed to

 9    meet again in person.

10          D.     Second Meeting with the UCA

11          In March 2015, Defendant again met with the UCA and the SOI in

12    Athens, Greece, to discuss potential business.          On March 10, 2015,

13    Defendant met with the UCA and the SOI and discussed the UCA's

14    ability to supply military goods, particularly night - vision goggles

15    and other military optics.       This meeting was recorded.      The following

16    day, the UCA sent Defendant an e-mail confirming the UCA's ability to

17    supply Defendant with the requested goods.         Specifically, the e-mail

18    notes that Defendant expressed an interest in PVS-14 Night Vision

19    Goggles, AN/AVS-9 Night Vision Goggles, PVS-27 Night Vision Sniper

20    Scope manufactured by FLIR, and DBAL-A Infrared Illuminator

21          On March 11, 2015, Defendant engaged in multiple meetings with

22    the UCA and the SOI to discuss volume and other sales and export

23    logistical details of the military optical equipment requested by

24    Defendant.    Defendant and the UCA agreed that the equipment would be

25    exported from the United States without a license .          The UCA showed

26    Defendant working models of night-vision goggles requested by

27    Defendant.    After inspecting the models, Defendant made two

28    speakerphone calls to clients whom Defendant believed would be

                                              8
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 23 of 77 Page ID #:2911



 1    interested in the equipment.        One of the prospective buyers asked

 2    where Defendant could deliver the night-vision equipment, to which

 3    Defendant gleefully replied that he could deliver them to the buyer's

 4    "bedroom."        Defendant advised the UCA that the prospective buyers

 5    were based in Ukraine.        On March 12, 2015, Defendant called the UCA

 6    and told him that Defendant had received positive feedback on the

 7    military optical equipment from potential buyers in Egypt, Ukraine,

 8    and Greece.       The UCA later sent Defendant four e-mails containing

 9    datasheets and pricing for each of the four items of optical

10    equipment that they had discussed.

11          E.     Defendant's Order with the UCA

12                 1.     Negotiations and Order Placement

13          On March 31, 2015, Defendant sent the UCA an e-mail entitled

14    "Urgent requirement" requesting specific quantities of the military

15    optical equipment discussed at the March 2015 meetings in Athens and

16    inquiring as to the fastest time for delivery.          After the UCA advised

17    defendant of a timeline to procure and ship the requested military

18    optics, Defendant sent another e-mail asking the UCA to send an

19    invoice.     On April 8, 2015, Defendant advised the UCA that Defendant

20    had become i l l and needed time to recover.

21          On May 12, 2015, Defendant sent the UCA an e-mail containing a

22    screenshot of another e-mail entitled "URGENT REQUIREMENT OF AMMO."

23    That e-mail listed several types of missiles, rockets, ammunition,

24    and other munitions, including "Hell Fire Missile," "2.75 rocket,"

25    "Tow Missile (A and B)," and "hand grenades."          Upon receiving this

26    message, the UCA called Defendant.          In this phone call, which was

27    recorded, Defendant and the UCA discussed pricing and logistics for

28    the military optical equipment that Defendant had previously

                                              9
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 24 of 77 Page ID #:2912



 1    requested.     Defendant referred to the e-mail he had sent to the UCA

 2    that day, noting "the list I gave you, which has that Hellfire, the

 3    whole list is very serious."       Defendant added that he was "already

 4    supplying the buyer."

 5          On July 24, 2015, Defendant sent the UCA a message requesting

 6    Barrett M82Al .50 caliber sniper rifles, manufactured in the United

 7    States, and Steyr HS .50 caliber sniper rifles, manufactured in

 8    Austria.     On July 27, 2015, Defendant sent the UCA another message

 9    asking to expand his order to include 100 US-made "pistols with

10    silencer."     Specifically, Defendant asked,     "Also can you provide me

11    with 100 pistols with silencer any good US even Gluck." 1

12          On August 4, 2015, the UCA sent an e-mail to Defendant providing

13    pricing information for 9mm pistols, 9mm pistol barrels, and

14    silencers for 9mm pistols.       On August 5, 2015, in a recorded phone

15    conversation, Defendant acknowledged that email from the UCA about

16    the pistols and asked the UCA to proceed with an order for 100

17    pistols.     In the same phone call, Defendant also requested that the

18    UCA procure on his behalf "at least 10 or 20" .SO-caliber sniper

19    rifles, as well as laser sights.        Defendant further requested 50,000

20    rounds of 9mm ammunition.       During this conversation, Defendant

21    repeatedly asserted that he needed the requested items "ASAP" and

22    "right away."

23          Later that same day, the UCA sent Defendant an e-mail with

24    pricing information and financing terms for the 9mm pistol, barrels,

25    silencers, and ammunition that Defendant had requested.            On August 6,

26

27
            1At trial, the UCA will testify based on his knowledge,
28    training, and experience, that he understood "Gluck" to refer to
      "Glock," a manufacturer of firearms.
                                        10
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 25 of 77 Page ID #:2913



 1    Defendant called the UCA to discuss the contemplated order.                              During

 2    the call, which was recorded, Defendant requested "more advanced"

 3    sniper rifles, ultimately requesting five each of "basic," "medium,"

 4    and "high-end" sniper rifles.               Defendant also requested night vision

 5    scopes for the sniper rifles . Defendant further asked the UCA to

 6    falsely state on the export documents that the shipment contained

 7    juice.        Defendant advised that he wanted the shipment to be routed

 8    through Greece with an ultimate destination of Libya .                          Defendant said

 9    that the money for the shipment would come from Jordan.                             On August 7,

10    2015, in an e-mail to the UCA, Defendant provided the name and

11    contact information for his consignee in Libya.

12          On August 9, 2015, the UCA sent Defendant an e-mail with a full

13    breakdown of Defendant's requested items, including quantities and

14    pricing.         Per Defendant's request, the various categories of military

15    goods were coded as "juice."              The grand total for Defendant's order

16    at that stage was $408,000.

17          On August 26, 2015, Defendant replied to the UCA's e-mail

18    requesting reductions to the quantity of each of the requested items.

19    That same day, the UCA sent Defendant a message with his revised

20    smaller order.         The updated order, which Defendant ultimately placed,

21    came to a total of $220,050 and included the following items:

22      Commodity        Manufacturer    Model Number         Quantity   Price Per Unit      Total

23         Pistol         Kahr Arms         TP9 9MM             40         $900.00        $36,000.00

24         Pistol         Kahr Arms        CW9 9MM              10         $650.00         $6,500.00

25         Barrel         Kahr Arms      Threaded Barrel        50         $210.00        $10,500.00

26       Suppressor          AAC            Evolution           50         $780.00        $39,000.00
27       Laser Sight     Crimson Trace     Laser Sight          50         $265.00        $13,250.00
28

                                                         11
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 26 of 77 Page ID #:2914



 1      Commodity       Manufacturer     Model Number       Quantity   Price Per Unit      Total

 2                                       9MM Luger 115

 3      Ammunition        Remington          Grain          50,000      $18,000.00      $18,000.00

 4         Rifle           Barrett        M99 .50 CAL          5        $4,600.00       $23,000.00
 5         Rifle           Barrett        M95 .50 CAL          3        $7,100.00       $21,300.00
 6         Rifle           Barrett        82Al .50 CAL         2        $9,600.00       $19,200.00
 7                                        .50 CAL BMG-
 8                      American Eagle
        Ammunition                         660 Grain         5,000      $16,000.00      $16,000.00
 9
           MUNS              FLIR            PVS-27            1        $10,500.00      $10,500.00
10      Night-Vision
11
          Goggle             ITT            PVS-14             2        $3,400.00        $6,800.00
12
                                                                       GRAND TOTAL      $220,050.00
13

14          The UCA advised that a 40% down payment of $88,020 was needed to
15    place the order .        Per Defendant's request, the UCA called Defendant
16    that day to discuss the order.                 During this phone call, which was
17    recorded, Defendant said that he was going to pay for the order from
18    his own money because he was unable to reach his prospective
19    customer.        Defendant further advised that after this delivery, a
20    "much bigger order" would come.                 Defendant also requested that
21    instead of "juice," the weapons and other military items be invoiced
22    as industrial generators.             During the discussion of his intended bank
23    transfer, Defendant alluded to the illicit nature of their
24    transaction, noting,            "we are not dealing with each other as [weapons
25    manufacturer] Bushmaster and [the] Jordan Armed Forces."                          On
26    August 26, 2015, after the phone call, the UCA sent Defendant an e-
27    mail with an invoice detailing the sale of three types of US-origin
28    industrial generators for a total price of $220,050.                          The invoice
                                                       12
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 27 of 77 Page ID #:2915



 1    listed Defendant's previously identified consignee in Libya as the

 2    purchaser.        The invoice also included routing information for the

 3    UCA's undercover bank account in the Central District of California.

 4                 2.      Payments and Shipment

 5          On September 2, 2015, Defendant confirmed to the UCA, both by

 6    phone and by e-mail, that Defendant had wired $90,000 to the UCA's

 7    bank as a down payment on the order.          The bank records for the UCA's

 8    undercover account show that a bank wire deposit in the amount of

 9    $89,971 posted on September 2, 2015.          The sender of the wire was

10    "GATEWAY TO MENA FOR LOGIS."

11          On October 19, 2015, Defendant spoke with the UCA in a recorded

12    telephone call.       Defendant said that he would wire the second

13    installment of $90,000 to the UCA that week.          Pursuant to the

14    agreement between Defendant and the UCA, that second payment would

15    trigger the UCA's obligation to ship Defendant's order from the Port

16    of Los Angeles to Greece.        On the same telephone call, Defendant

17    committed to meet the UCA in Greece in late November or early

18    December when the shipment arrived, in order to inspect the shipment

19    before it was forwarded onward to Defendant's customer in Libya

20    pursuant to the purchase agreement.          The UCA warned Defendant that he

21    would not ship the container to Libya until Defendant had personally

22    inspected it, and Defendant agreed that he would definitely come to

23    Greece to meet the UCA and inspect the shipment after its arrival.

24          On October 22, 2015, a second installment of $89,971 was wired

25    to the UCA's undercover bank account from Defendant's company in

26    Jordan.    In late October 2015, HSI arranged for a shipping container

27    ostensibly containing Defendant's order to leave the Port of Los

28    Angeles on November 3, 2015.

                                              13
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 28 of 77 Page ID #:2916



 1          F.    Defendant's Arrest by the Hellenic National Police and the
                  Seizure of His Digital Devices
 2

 3          On December 8, 2015, defendant and the UCA traveled to a

 4    warehouse near Athens, Greece, where the Hellenic National Police

 5    ("HNP") arrested defendant pursuant to a Mutual Legal Assistance

 6    Treaty request from U.S. officials.

 7          During Defendant arrest, and later at Defendant's hotel room,

 8    the HNP seized from defendant the following six electronic media

 9    devices (the "digital devices"), among more than a dozen others:

10          1.    One mobile phone, brand Samsung Galaxy S4 (the "S4");

11          2.    One mobile phone, brand Apple iPhone (the "iPhone") ;

12          3.    One mobile phone, brand Huawei (the "Huawei");

13          4.    One mobile phone, brand Samsung Galaxy S6 (the "S6") ;

14          5.    One tablet, brand Apple iPad (the "iPad");

15          6.    One laptop computer, brand Apple MacBook (the "MacBook") ;

16          The HNP maintained custody and control of the digital devices

17    until May 4, 2016, when HNP Lieutenant Zagakos Aristeidis hand

18    delivered the digital devices to Tsakis Vasileios (also known as

19    William Tzakis), a Foreign Service National Investigator at the U.S.

20    Embassy in Athens.

21          On May 5, Investigator Tzakis sent the digital devices via

22    United Parcel Service ("UPS") to HSI's office in Long Beach,

23    California.    On or about May 9, 2016, HSI personnel received those

24    digital devices from UPS and checked them into a secure area at the

25    Long Beach office.

26          G.    The Forensic Examination of Defendant's Digital Devices

27          The parties have entered and filed a stipulation as to the

28    following information.      On or about May 20, 2016, HSI SA Matthew

                                             14
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 29 of 77 Page ID #:2917




 1    Peterson retrieved the MacBook, the iPad, the S4 and the S6 from the

 2    secure evidence storage area and provided them to HSI forensic

 3    analysts for extraction.

 4                1.    The MacBook

 5          Using Tableau write blocker and FTK Imager, both of which are

 6    computer forensic tools used for the acquisition of digital devices,

 7    CFA G. Kwan acquired a forensic image of the MacBook, which he

 8    provided to SA Peterson.

 9          A forensic image is a bit-by-bit, sector-by-sector direct copy

10    of a physical storage device.       Forensic images include all of the

11    files visible to the operating system, which are said to exist in

12    "allocated space," as well as deleted files and pieces of files left

13    in the slack and free space, which is referred to as "unallocated

14    space."

15          Thereafter, SA Peterson used Encase, which is a forensic program

16    used to analyze data from image files,        to review the MacBook image

17    and to create a bookmarked report of the files he decided to seize.

18    SA Peterson saved a copy of that report to an HSI computer server,

19    where it remains available to review, download, and print.

20                2.   The iPad, S4, and S6

21          CFA G. Kwan used Cellebrite, which is a forensic program for

22    mobile devices, to extract images, contacts, call logs, messages, and

23    device locations from the iPad, S4, and S6.          CFA G. Kwan provided

24    those files to SA Peterson for further review.

25          SA Peterson used Cellebrite to review the files and to create

26    bookmarked reports of the files he decided to seize.           SA Peterson

27    saved copies of those reports to an HSI server.

28

                                             15
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 30 of 77 Page ID #:2918



 1          On or about April 6, 2017, SA Peterson provided the iPhone and

 2    the Huawei to HSI CFA Aaron Kwon ("A. Kwon"):

 3          On or before April 10, 2017, CFA A. Kwon used Cellebrite to

 4    extract images, contacts, call logs, messages, and device locations

 5    from iPhone and Huawei.      CFA A. Kwon provided those files to SA

 6    Peterson for further review.

 7          SA Peterson used Cellebrite to review the files and to create

 8    bookmarked reports of the files he decided to seize.           SA Peterson

 9    saved copies of those reports to an HSI server.

10          H.    Defendant's Other Charged Illegal Arms-Trafficking
                  Activities
11

12          From SA Peterson's review of the contents of the digital

13    devices, as well as from other investigation including review of e-

14    mail search warrant returns and wire transfer records, he learned

15    about defendant's involvement in other arms-trafficking activities as

16    charged in Counts Five and Six of the Trial Indictment.

17          The government intends to focus its presentation as to these

18    charges on evidence of specific transactions alleged in Counts Five

19    and Six, including defendant's efforts to broker and transfer anti-

20    aircraft missiles between 2013 and 2015 (summarized below); and

21    defendant's brokering and transferring of the services of mercenaries

22    to operate Igla and Quadrat surface-to-air missiles (summarized

23    below).    This presentation will also show the chronology of

24    defendant's efforts to broker and transfer large quantities of

25    weapons and ammunition to a militant faction competing for control of

26    the government of Libya in 2014 and 2015.         Evidence of this

27    transaction includes transmittal of an end-user certificate ("EUC")

28    numbered 8628-57 for munitions (including 5,000,000 rounds each of

                                              16
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 31 of 77 Page ID #:2919




 1    23-millimeter, 14.5-millimeter, and 7.62x54 ammunition, 10,000 GRAD

 2    122-millimeter rockets, 3,000,000 rounds of 12.7-millimeter

 3    ammunition, 150 Konkurs anti-tank missile launchers, 1500 Konkurs

 4    anti-tank missiles, and numerous other defense articles) and bearing

 5    defendant's name as the supplier, as well as defendant's and his co-

 6    conspirators' communications reflecting their negotiation of this

 7    deal.        The evidence also includes a contract, referencing the above-

 s    described EUC numbered 8628-57 and bearing defendant's and his co-

 9    conspirators' signatures, for over $249 million in those weapons and

10    ammunition, including the same above-described quantities of heavy

11    ammunition and weapons listed on the EUC.

12            The government will also present selected evidence of

13    defendant's efforts to transfer the numerous other military articles

14    and services as alleged in Counts Five and Six of the Trial

15    Indictment.        This evidence largely draws from the large volume of

16    communications among defendant and his co-conspirators reflecting

17    their negotiations on these proposed deals, as well as from wire

18    transfer records.

19            I.     The Conspiracy to Use Missile Systems

20            From SA Peterson's review of the contents of the digital

21    devices, he learned about defendant's involvement in a conspiracy to

22    use and to transfer missile systems, as detailed below.

23            From approximately late 2014 until the time of his arrest,

24    defendant, along with Mohammed Al-Daboubi, a former general in the

25    Jordanian Air Force, operated a Jordan-based arms trafficking

26    business called Gateway to MENA.

27            Between February 2015 and June 2015, defendant and Al-Daboubi

28    worked to procure the services of Igla missile system operators to

                                             17
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 32 of 77 Page ID #:2920



 1    fight in Libya. 2    Defendant simultaneously endeavored to procure the

 2    services of Quadrat surface-to-air missile operators and specialists.

 3    Defendant negotiated with the suppliers of these services, David

 4    Shikhashvili and Sandro Kavsadze, to pay each Igla operator $10,000

 5    for two months on duty in Libya and offered the operators a bonus of

 6    $50,000 and an early release from duty if they managed to shoot down

 7    an aircraft.    Defendant and Al-Daboubi also arranged for the

 8    operators to travel to Libya.       The two Igla operators, Devidze and

 9    Partsakhashvili, along with Kavsadze, traveled to Libya on or around

10    April 30, 2015, and written communications among the parties confirm

11    that they were on duty there in May 2015.

12          The evidence as to this transaction includes communications

13    reflecting defendant's negotiation of the terms of the deal,

14    including salary and length of service; his payment of $20,000 for

15    the services of the Igla operators and $50,000 for the services of

16    the Quadrat operators and specialists; his offer of a bonus of

17    $50,000 to the Igla operators if they were successful in their

18    mission of shooting down a jet; and his facilitation of the Igla

19    operators' travel to Libya in late April 2015.          The evidence further

20    includes the video-recorded testimony of Kavsadze, Devidze, and

21

22

23          2
              Dr. Robert Doherty will testify at trial that the 9K38 Igla is
      a Russian man-portable infrared homing surface-to-air missile system.
24    The purpose of this system is to destroy aircraft.    In their
      negotiations and arrangements for Igla operators, defendant and his
25    co - conspirators typically refer to the system simply as "Igla," but
      defendant has in the course of a prior transaction referred to it as
26    "Igla 9K38 + missiles." The Igla surface-to-air missile system has
      previously been charged, and upheld, as a "missile system designed to
27    destroy aircraft" pursuant to 18 U.S.C. § 2332g. See United States
      v. Bout, 731 F.3d 233 (2d Cir. 2013) (affirming 18 U.S.C. § 2332g
28    conviction based on conspiracy to acquire and use lg.la surface-to-air
      missile systems).
                                          18
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 33 of 77 Page ID #:2921



 1    Partsakhashvili, which the Court permitted the parties to take and to

 2    use at trial pursuant to Rule 15.

 3           J.      The Conspiracy to Transfer Missile Systems

 4           In addition to the aforementioned conspiracy to use missile

 5    systems designed to destroy aircraft, defendant also conspired with

 6    multiple individuals to transfer such systems in violation of 18

 7    U.S.C. § 2332g.       The evidence of this conspiracy will include

 8    communications reflecting defendant's efforts between 2013 and 2015

 9    to procure an 8-400 Triumph anti-aircraft missile system from the

10    Russian government on behalf of the royal family of Saudi Arabia.                It

11    will also include communications, offer letters, and EUCs reflecting

12    defendant's efforts to broker and transfer Igla and Strela 3 surface-

13    to-air missile systems to a variety of countries, including Libya,

14    the United Arab Emirates, Iraq, and Saudi Arabia.

15    III. THE ELEMENTS OF THE CHARGED OFFENSES

16           A.      Count 1: Attempted Exportation of Defense Articles Without
                     A License
17

18                   1.   The Statutory Framework

19           The relevant provisions of the Arms Export Control Act ("AECA")

20    are codified at Title 22, United States Code, Section 2778(b) (2) and

21    (c).       Specifically, § 2778(b) (2) provides:

22

23
             Dr. Robert Doherty will testify at trial that the Strela is a
             3

24    Soviet-designed surface-to-air missile system that preceded the Igla.
      The purpose of the Strela system is to destroy aircraft. There have
25    been several design updates to the first-generation 9K31 Strela lM
      system, but the missiles used are interchangeable among them.  In an
26    offer letter, defendant referenced the launchers only as "Strela" and
      the missiles as "Strela Missiles." The Strela has been previously
27    charged, and upheld, as a "missile system designed to destroy
      aircraft" pursuant to 18 U.S.C. § 2332g. See United States v.
28    Hammadi, 737 F.3d 1043 (6th Cir. 2013) (affirming conviction based on
      conspiracy to transfer Strela surface-to-air missile systems).
                                        19
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 34 of 77 Page ID #:2922



 1          Except as otherwise specifically provided in regulations
            issued under subsection (a) (1) of this section, no defense
 2          articles or defense services designated by the President
            under subsection (a) (1) of this section may be exported or
 3          imported without a license for such export or import,
            issued in accordance with this chapter and regulations
 4          issued under this chapter, except that no license shall be
            required for exports or imports made by or for an agency of
 5          the United States Government (A) for official use by a
            department or agency of the United States Government, or
 6           (B) for carrying out any foreign assistance or sales
            program authorized by law and subject to the control of the
 7          President by other means.

 8          Section 2778(c) provides:

 9          Any person who willfully violates any provision of this
            section.      or any rule or regulation issued under this
10          section.      , shall upon conviction be fined for each
            violation not more than $1,000,000 or imprisoned not more
11          than 20 years, or both.

12          The items or categories of items that are defense articles and

13    defense services subject to export control have been delegated by the

14    President to the Secretary of State with the concurrence of the

15    Secretary of Defense.      E.g., E.O. 13637, Sec. l(n) (i)     (Mar. 8, 2013)

16    The list of items and categories of items designated as defense

17    articles and defense services resides in the United States Munitions

18    List ("USML"), which is set forth in the International Traffic in

19    Arms Regulations ("ITAR") at 22 C.F.R. § 121.1.

20          The regulations promulgated under the authority of AECA follow

21    its provisions regarding the requirement for a license.            22 C.F.R.

22    § 123.l(a) provides that "[a]ny person who intends to export .                   a

23    defense article must obtain the approval of the Directorate of

24    Defense Trade Controls prior to the export."          22 C.F.R . § 127.l(a) (1)

25    provides that "[w]ithout first obtaining the required license or

26    other written approval from the Directorate of Defense Trade

27    Controls, it is unlawful .           [t]o export or attempt to export from

28    the United States any defense article or technical data .             . for

                                             20
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 35 of 77 Page ID #:2923



 1    which a license or written approval is required."           22 C.F.R.

 2    §   127 .1 (a) (1)   (emphasis added) .

 3                  2.     Elements of the Crime of Attempted Exportation of a
                           Defense Article without a License
 4

 5           Count One of the Trial Indictment charges defendant with

 6    attempting to cause the export from the United States of a defense

 7    article without a license.          In order for the defendant to be found

 8    guilty of that charge, the government must prove each of the

 9    following elements beyond a reasonable doubt:

10                  First, defendant intended to willfully cause another person

11    to export from the United States of an article designated in the

12    United States Munitions List ("USML") - a "defense article" - without

13    a license or other written authorization issued by the State

14    Department; and

15                  Second, defendant did something that was a substantial step

16    toward willfully causing another person to export from the United

17    States an article designated in the USML without a license or other

18    written authorization issued by the State Department.

19           B.     Count 2:     Smuggling

20                  1.     The Statutory Framework

21           The text of 18 U.S.C. § 554 is as follows:

22           Whoever fraudulently or knowingly exports or sends from the
             United States, or attempts to export or send from the
23           United States, any merchandise, article, or object contrary
             to any law or regulation of the United States, or receives,
24           conceals, buys, sells, or in any manner facilitates the
             transportation, concealment, or sale of such merchandise,
25           article or object, prior to exportation, knowing the same
             to be intended for exportation contrary to any law or
26           regulation of the United States, shall be fined under this
             title, imprisoned not more than 10 years, or both.
27

28

                                                21
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 36 of 77 Page ID #:2924



 1                  2.      Elements of the Crime of Smuggling

 2             The elements of the crime of smuggling are as follows:

 3             First, defendant knowingly received, concealed, bought, or sold

 4    merchandise, articles, and objects, or in any manner facilitated the

 5    transportation, concealment, or sale of such merchandise, articles,

 6    and objects, prior to exportation; and

 7             Second, at that time, defendant knew the merchandise, articles,

 8    and objects to be intended for exportation contrary to any law or

 9    regulation of the United States.

10             c.   Counts Three and Four:            Money Laundering

11                  1.      The Statutory Framework

12             The text of 18 U.S.C.         §   1956(a) (2) (A) provides:

13             Whoever transports, transmits, or transfers, or attempts to
               transport, transmit, or transfer a monetary instrument or
14             funds from a place in the United States to or through a
               place outside the United States or to a place in the United
15             States from or through a place outside the United States -
               (A) with the intent to promote the carrying on of specified
16             unlawful activity.    . shall be sentenced to a fine of not
               more than $500,000 or twice the value of the monetary
17             instrument or funds involved in the transportation,
               transmission, or transfer, whichever is greater, or
18             imprisonment for not more than twenty years, or both.

19    18 U.S.C.     §    1956 (a) (2) (A).

20                  2.      Elements of the Crime

21             The elements of the crime of money laundering are as follows:

22             First, defendant transported money to a place in the United

23    States from or through place outside the United States; and

24             Second, defendant acted with the intent to promote the carrying

25    on of a specified unlawful activity, namely, smuggling or exporting

26    of defense articles without a license in violation of AECA and the

27    ITAR .

28

                                                      22
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 37 of 77 Page ID #:2925



 1           D.     Count Five: Conspiracy

 2                  1.   The Statutory Scheme

 3           The text of 18 U.S.C. § 371 provides, in pertinent part:

 4           If two or more persons conspire either to commit any
             offense against the United States, or to defraud the United
 5           States, or any agency thereof in any manner or for any
             purpose, and one or more of such persons do any act to
 6           effect the object of the conspiracy, each shall be fined
             under this title or imprisoned not more than five years, or
 7           both.

 8    18   u.s.c.   § 371.

 9                  2.   Elements of the Crime

10           The elements of the crime of conspiracy are as follows:

11           First, beginning on a date unknown, but no later than September

12    4, 2013, there was an agreement between two or more persons to commit

13    at least one crime as charged in the Trial Indictment;

14           Second, the defendant became a member of the conspiracy knowing

15    of at least one of its objects and intending to help accomplish it;

16    and,

17           Third, one of the members of the conspiracy performed at least

18    one overt act on or after September 4, 2013, for the purpose of

19    carrying out the conspiracy.

20           E.     Count Six: Brokering Defense Articles and Services Without
                    a License
21
                    1.   The Statutory Framework
22

23           At the time of the offense conduct, AECA imposed registration

24    and licensing requirements on U.S. persons who engage in "brokering

25    activities with respect to the manufacture, export, import, or

26    transfer of any defense article or defense service" and who are "in

27    the business of brokering activities with respect to the manufacture,

28    export, import, or transfer of any foreign defense article or defense

                                              23
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 38 of 77 Page ID #:2926



 1    service."       18 U.S.C.   §   2778(b) (1) (A) (ii) (I)-(IV).     "Brokering

 2    activities" meant any action on behalf of another to facilitate the

 3    manufacture, export, permanent import, transfer, re-export, re-

 4    transfer, or furnishing of a U.S. or foreign defense article or U.S.

 5    or foreign defense service, regardless of its origin."                  22 C.F.R

 6    § 129.2.    A    "broker" meant any person (including a natural person,

 7    corporation, business association, partnership, society, trust, or

 8    any other entity, organization, or group) engaged in the business of

 9    brokering activities and who was:            (a) a U.S. person, wherever

10    located;    (b) a foreign person located in the United States; or (c) a

11    foreign person located outside the United States where the foreign

12    person is owned or controlled by a U.S. person.                  22 C.F.R. § 129.2.

13                2.      Elements of the Crime

14          The elements of the crime of brokering defense articles and

15    defense services without a license are as follows:

16          First, defendant engaged in the business of brokering activities

17    with respect to the export or transfer of an article or service;

18          Second, the article or service was designated in the USML;

19          Third, the defendant engaged in such brokering activities

20    without first registering with or obtaining a license or other

21    written authorization from the Secretary of State; and

22          Fourth, the defendant acted willfully.

23          F.    Count Seven: Conspiracy to Use and to Transfer a Missile
                  System Designed to Destroy Aircraft
24

25                1.      The Statutory Framework

26          The text of 18 U.S.C. § 2332g provides, in pertinent part, as

27    follows:

28

                                                  24
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 39 of 77 Page ID #:2927



 1          (1) In general.--Except as provided in paragraph (3), it
            shall be unlawful for any person to knowingly produce,
 2          construct, otherwise acquire, transfer directly or
            indirectly, receive, possess, import, export, or use, or
 3          possess and threaten to use--

 4                (A) an explosive or incendiary rocket or missile that
                  is guided by any system designed to enable the rocket
 5                or missile to-

 6                      (i) seek or proceed toward energy radiated or
                  reflected from an aircraft or toward an image locating
 7                an aircraft; or

 8                     (ii) otherwise direct or guide the rocket or
                  missile to an aircraft;
 9
                 (B) any device designed or intended to launch or guide
10          a rocket or missile described in subparagraph (A); or

11                (C) any part or combination of parts designed or
            redesigned for use in assembling or fabricating a rocket,
12          missile, or device described in subparagraph (A) or (B).

13

14                  (b) Jurisdiction.--Conduct prohibited by subsection
            (a)   is within the jurisdiction of the United States if--
15

16
                       (2) the offense occurs outside of the United
17                States and is committed by a national of the United
                  States;
18

19
            (c) Criminal penalties.--
20
                  (1) In general.--Any person who violates, or attempts
21          or conspires to violate, subsection (a) shall be fined not
            more than $2,000,000 and shall be sentenced to a term of
22          imprisonment not less than 25 years or to imprisonment for
            life.
23

24                 2.   Elements of the Crime

25          The elements of the crime of conspiring to use and to transfer

26    missile systems designed to destroy aircraft are as follows:

27

28

                                             25
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 40 of 77 Page ID #:2928



 1            First, beginning on a date unknown, but no later than September

 2    9, 2013, there was an agreement between two or more persons to use or

 3    to transfer a missile system designed to destroy aircraft;

 4            Second, the defendant became a member of the conspiracy knowing

 5    of at least one of its objects and intending to help accomplish it;

 6    and

 7            Third, one of the members of the conspiracy performed at least

 8    one overt act on or after September 9, 2013 for the purpose of

 9    carrying out the conspiracy.

10            The elements of transferring or using missile systems designed

11    to destroy aircraft are as follows:

12            First, a member of the conspiracy was a national of the United

13    States; and

14            Second, it was a purpose of the conspiracy to knowingly produce,

15    construct, otherwise acquire, transfer directly or indirectly,

16    receive, possess, import, export, or use, or possess and threaten to

17    use any of the following:      (1) an explosive or incendiary rocket or

18    missile that is guided by any system designed to enable the rocket or

19    missile to seek or proceed toward energy radiated or reflected from

20    an aircraft toward an image locating an aircraft or otherwise direct

21    or guide the rocket or missile to an aircraft;         (2) any device

22    designed or intended to launch or guide such a rocket or missile; or

23    (3) any part or combination of parts designed or redesigned for use

24    in assembling or fabricating such a rocket, missile, or device.

25    IV.     EVIDENTIARY AND LEGAL ISSUES

26            A.   Judicial Notice

27            The Government has requested judicial notice of the following

28    fact:

                                             26
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 41 of 77 Page ID #:2929




 1          On April 5, 2017, defendant was detained and first brought
            before a United States Magistrate Judge in Los Angeles,
 2          California, in the Central District of California, to be
            arraigned on Counts One through Three of the First
 3          Superseding Indictment ("FSI"), which charges now appear as
            Counts Five through Seven of the Trial Indictment.
 4

 5          As detailed in the Government Request for Judicial Notice (Dkt.

 6    319), upon which the Court has not yet ruled, this fact is subject to

 7    judicial notice and is relevant to establishing that venue is proper

 8    in this district.

 9          B.    Expert Testimony

10                1.   The International Trade in Arms and Munitions

11          To aid the jury in understanding the evidence that will be

12    presented, which will largely consist of communications among

13    defendant and co-conspirators regarding the brokering, export,

14    transfer, and sale of weapons, ammunition, other munitions, and

15    mercenary services, the government will offer limited expert

16    testimony by HSI Special Agent Matthew Peterson to educate the jury

17    as to the international market for arms and the business patterns and

18    practices commonly employed by those involved in it.           This testimony

19    may include the fact that many countries require end-user

20    certificates (EUCs) and other official documentation for transactions

21    involving arms originating therein; the black market for such EUCs

22    and other documents, and the common practice of forging, creating, or

23    altering such documentation; the common use of coded language and

24    coded cover documentation by black-market arms traffickers, and

25    typical examples of such codes; the diverse methods of communication

26    typically employed among those in the network of international black-

27    market arms traffickers; the fact that black-market arms brokers

28    often serve as middlemen, buying or selling depending on the needs

                                              27
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 42 of 77 Page ID #:2930




 1    and stocks of suppliers and customers; typical pricing structures in

 2    the black market for various arms; the common practice of marketing

 3    defense articles and services in conflict-afflicted areas where

 4    demand is high and profit margins are substantial; the vernacular and

 5    methods of communication commonly used in the trade; processes and

 6    practices required by the U.S. government in the weapons trade; and

 7    other related areas.      SA Peterson may also testify as to the

 8    structure of governmental and non-governmental arms-procurement

 9    networks, and as to his knowledge of certain prominent individuals in

10    those roles.

11          SA Peterson will also testify about various types of weapons and

12    their nomenclature and characteristics, including but not limited to

13    pistols, rifles, assault rifles, machine guns, and other firearms;

14    small arms ammunition; rockets, mortars, missiles, and launchers;

15    anti-tank weapons; artillery; and anti-aircraft systems.            He may also

16    testify about the nomenclature for and characteristics of various

17    other types of military equipment, including optical equipment;

18    assault, cargo and transport aircraft; tanks; armored personnel

19    carriers; and vehicles.      SA Peterson's testimony will be based on his

20    training, education, and military and work experience, including his

21    experience working on numerous weapons-proliferation investigations.

22          The government has provided notice of the above-described areas

23    of anticipated testimony by SA Peterson, and defendant did not raise

24    any objections to this evidence by the Court-ordered deadline or at

25    any other time.     Because SA Peterson will also testify as a lay

26    witness about percipient facts relevant to the investigation, the

27    government will request that the Court read an appropriate dual-role

28    testimony instruction to the jury immediately prior to his testimony

                                             28
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 43 of 77 Page ID #:2931



 1    as well as at the end of the case.           See Ninth Circuit Model Criminal

 2    Jury Instruction 4.14; see also United States v. Vera, 770 F.3d 1232,

 3    1246 (9th Cir. 2014).       The government will provide this requested

 4    instruction in its proposed jury instructions.

 5                   2.   USML Status of Charged Defense Articles and Services

 6          The USML, contained in regulations promulgated by DOS pursuant

 7    to the AECA, 22 U.S.C. § 2778 "consists of categories of defense

 8    articles that cannot be imported or exported without a license."

 9    United States v. Fu Chin Chung, 931 F.2d 43, 45 (11th Cir. 1991)            (per

10    curiam); see 22 C.F.R. § 121.1.         "To sustain a conviction under 22

11    U. S.C.   §   2778, the government must prove beyond a reasonable doubt

12    that the defendant willfully exported or attempted to export defense

13    articles that are on the United States Munitions List without a

14    license."       United States v. Castro-Trevino, 464 F.3d 536, 543 n. 14

15    (5th Cir. 2006) (quotation marks and citation omitted).          The

16    government must therefore prove that the defense article was on the

17    USML at the time of the alleged conduct.

18          Courts of appeals, including the Ninth Circuit, have sustained

19    convictions for AECA violations where the government submitted at

20    trial, in order to meet that burden, a certification from the U. S.

21    State Department that the article at issue was, in fact, on the USML.

22    United States v. Chi Mak, 683 F.3d 1126, 1140 (2012)          (sustaining

23    conviction based on U.S. State Department certification that

24    documents were technical data on the USML); United States v. Piquet,

25    372 Fed. Appx.       4, 5 (2010)   (unpublished)   (same).

26          The recent trend, however, is for the government to present

27    expert and/or lay testimony concerning both the applicable USML

28    categories and the specifications of the articles at issue that

                                              29
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 44 of 77 Page ID #:2932



 1    establish that they are on that list.         See, e.g., United States v.

 2    Burden, 217 F. Supp. 3d 348, 351-52 (D.D . C. 2016)        (denying motion for

 3    judgment of acquittal; DDTC employee testified that certain items

 4    constituted defense articles).

 5          This trend addresses concerns raised by some courts that

 6    removing from the jury the question of whether the item at issue fell

 7    under the Munitions List based on the State Department's after-the-

 8    fact determinations may violate defendant's right to a jury finding

 9    on each essential element of the crime .        See, e.g., United States v.

10    Zhen Zhou Wu, 711 F.3d 1 (2013)       (vacating convictions on that

11    ground); United States v. Pulungan, 569 F.3d 326, 328 (7th Cir. 2009)

12    (reversing conviction; citing concern that DDTC's "claim of authority

13    to classify any item as a 'defense article,' without revealing the

14    basis of the decision and without allowing any inquiry by the jury,

15    would create serious constitutional problems.").

16                3.   Missile Systems Designed to Destroy Aircraft

17          To make a conviction decision on Count Three of the FSI, the

18    jury must decide whether various weapons systems that the government

19    alleges defendant conspired to transfer and to use met the following

20    definition:

21          (A) an explosive or incendiary rocket or missile that is guided

22    by any system designed to enable the rocket or missile to--

23          (i) seek or proceed toward energy radiated or reflected from an

24    aircraft or toward an image locating an aircraft; or

25          (ii) otherwise direct or guide the rocket or missile to an

26    aircraft;

27          (B) any device designed or intended to launch or guide a rocket

28    or missile described in subparagraph (A); or

                                             30
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 45 of 77 Page ID #:2933



 1          (C) any part or combination of parts designed or redesigned for

 2    use in assembling or fabricating a rocket, missile, or device

 3    described in subparagraph (A) or (B).

 4              To aid the jury in making this determination as to each

 5    relevant weapons system, the government will call Dr. Robert Doherty.

 6    Dr. Doherty has decades of experience in the scientific and

 7    intelligence analysis of anti-aircraft missile systems, with a

 8    specific focus on Soviet and Russian surface-to-air missile systems.

 9    Dr. Doherty will testify as to his familiarity with various anti-

10    aircraft missile systems, including the following: Igla, Strela,            s-
11    400 Triumph, S-300, S-200, S-75, Grom, Osa, Pechora, Quadrat/Kvadrat,

12    Tunguska, and Buk.     This testimony may include descriptions of the

13    design, engineering, capabilities, limitations, modifications, and

14    methods of employment of each system; the NATO and other designators

15    and alternative nomenclatures therefor; variants of and precursors to

16    each system; the availability, proliferation, and typical pricing of

17    each system; the processes by which systems are negotiated and

18    distributed; the methods by which individual systems are operated,

19    maintained, serviced, and checked for functionality; and the

20    deployment of these systems in the field.         Dr. Doherty's testimony

21    may also include a detailed explanation of the precise mechanism by

22    which each system is employed, as well as a description of the

23    training required to effectively use, maintain, and repair each

24    system.    Dr. Doherty may also testify about the production and

25    distribution of various anti-aircraft weapons systems by and to

26    various countries and regions, and specifically about efforts by

27    countries, including Saudi Arabia, to obtain the S-400 missile

28    system.    He may further testify as to the country of origin of each

                                             31
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 46 of 77 Page ID #:2934



 1    system, as well as specific countries that are known for production,

 2    modification, and/or supply of surface-to-air missiles.

 3          Dr. Doherty will testify that certain anti-aircraft missile

 4    systems, including Igla, Strela, S-400 Triumph, Grom, Osa, Pechora,

 5    and quadrat systems, among others, use explosive or incendiary

 6    rockets or missiles guided by systems designed to enable the rocket

 7    or missile to seek or proceed toward energy radiated or reflected

 8    from an aircraft or toward an image locating an aircraft, or to

 9    otherwise direct or guide the rocket or missile to an aircraft.             He

10    will further testify that these systems employ devices designed or

11    intended to launch or guide a rocket or missile toward an aircraft.

12          Drawing from his knowledge of the geographic proliferation of

13    anti-aircraft missile systems, Dr. Doherty may testify about the

14    acquisition of various anti-aircraft missile systems - including Igla

15    and Strela systems - by the Gaddafi regime in Libya and the presence

16    and deployment of some such systems in post-Qaddafi Libya.            His

17    testimony may also describe the common employment of Toyota Hilux

18    trucks as a vehicle of choice for mounting certain heavy weapons

19    systems, including anti-aircraft missile systems.

20          Dr. Doherty may also testify as to his knowledge of air defense

21    production facilities and training regimes in the militaries of

22    various countries, including the Soviet Union, the Russian

23    Federation, and other former Soviet republics.          Drawing from that

24    knowledge, he may testify as to his familiarity with Soviet and

25    Russian air defense production and training facilities, as well as

26    the state-sponsored export program for military articles.

27

28

                                             32
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 47 of 77 Page ID #:2935



 1                4.   Other Potential Experts

 2          The government has noticed other experts, including linguists,

 3    in the event stipulations as to undisputed facts are not reached.

 4          C.    Hearsay

 5          Federal Rule of Evidence 801(c) defines "hearsay" as "a

 6    statement, other than one made by the declarant while testifying at

 7    the trial or hearing, offered in evidence to prove the truth of the

 8    matter asserted."     Fed. R. Evid. 801(c); United States v. Cowley, 720

 9    F.2d 1037, 1044 (9th Cir. 1983).        A "statement" is (1) an oral or

10    written assertion or (2) nonverbal conduct of a person if it is

11    intended to be an assertion.       See Fed. R. Evid. 801(a).      Hearsay is

12    admissible as substantive evidence only as provided by the Federal

13    Rules of Evidence.     See Fed. R. Evid. 802, 803, 804, 807; United

14    States v. Tafolla-Cardenas, 897 F.2d 976, 979 (9th Cir. 1990).

15                1.   Certified Business Records of Bank Transactions and
                       Defendant's Custodial Location
16

17          The government intends to introduce certified records of

18    business activities made and kept in the regularly course of the

19    business of the Clearing House Interbank Payments System ("CHIPS" and

20    the "CHIPS Business Records"), which is a United States private

21    clearinghouse for large-value transactions.

22          On October 22, 2018, the Court granted the government's motion

23    in limine requesting a a pre-trial ruling that (1) the CHIPS Business

24    Records are self-authenticating under Federal Rule of Evidence 902 as

25    certified domestic records of a regularly conducted activity, and

26    that the Government need not call the CHIPS custodian of records to

27    testify at trial, and (2) those records are otherwise admissible

28

                                             33
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 48 of 77 Page ID #:2936



 1    under well-established exceptions to the hearsay rule, including

 2    Federal Rule of 803(6)                (Records of a Regularly Conducted Activity)

 3                    2.            Certified Public Records of the Bureau of Prisons

 4            The government also intends to introduce United States Bureau of

 5    Prisons ( "BOP       11
                                )    Inmate History Records (the "BOP Records              11
                                                                                                )   •




 6    Documents that are self-authenticating public records under Rule

 7    902(4) are admissible under Rule 803(8).                       Rule 902(4) provides for

 8    the self-authentication of:

 9            A copy of an official record      . if the copy is certified
              as correct by: (A) the custodian or another person
10            authorized to make the certification; or (B) a certificate
              that complies with Rule 902 (1), (2), or (3), a federal
11            statute, or a rule prescribed by the Supreme Court.

12    Fed. R. Evid. 902(4).

13            Here, the Certificate of Record attached to the BOP Records

14    identifies its signer as the official custodian of the records of the

15    Metropolitan Detention Center - Los Angeles ("MDC-LA                       11
                                                                                      )   and the

16    certified record as "SENTRY Printout of 'ARS                     1
                                                                           INMATE HISTORY[]             (1

17    page) .   11
                     This certificate suffices to authenticate the BOP Records

18    under Rule 902(4) (A).               The BOP Records and the Certificate of Record

19    are attached hereto as Exhibit C.

20            Although hearsay is generally inadmissible, Federal Rule of

21    Evidence 803(8) (A) (i) establishes an exception for,                      in pertinent

22    part, "[a] record or statement of a public office if .                                    . it sets

23    out .            the office's activities.             11
                                                                 Here, the essential function or

24    activity of the MDC-LA is to detain federal prisoners.                              That activity

25    is recorded in the BOP Records, which show defendant 1 s location

26    throughout his time in federal custody.                       See United States v.

27    Weiland, 420 F.3d 1062, 1074 (9th Cir . 2005)                        (holding that records

28    contained in "penitentiary packet               11
                                                            were self-authenticating public

                                                           34
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 49 of 77 Page ID #:2937



 1    records under Rules 902(4) and 902(2) and in admissible pursuant to

 2    the hearsay exception in Rule 803(8))

 3                 3.      Defendant's Statements

 4          The government intends to admit statements made by defendant,

 5    including in recorded conversations and e-mail and text message

 6    communications.        Statements by a party opponent when offered against

 7    that party are excluded from the hearsay definition.           See Fed. R.

 8    Evid. 80l(d) (2) (A).      Thus, defendant's statements may be admitted

 9    against him.        Statements not offered for their truth, but to provide

10    context for what the defendant has said, such as the statements of

11    the SOI and the UC, are not hearsay.          See United States v. Whitman,

12    771 F.2d 1348, 1352 (9th Cir. 1985)         (upholding admission of recorded

13    conversations between government informant and the defendant's co-

14    conspirator, as the "statements were not admitted for their truth but

15    to enable the jury to understand the [co-conspirator's] taped

16    statements").       The admission of non-hearsay statements generally does

17    not violate the Confrontation Clause.         See Tennessee v. Street, 471

18    U.S. 409, 414 (1985)       (noting that nonhearsay "raises no Confrontation

19    Clause concerns").

20          When the government offers some of a defendant's prior

21    statements, the door is not thereby opened to the defendant to put in

22    all of her out-of-court statements because, because, when offered by

23    the defendant, the statements are hearsay.          See Fed. R. Evid.

24    80l(d) (2); United States v. Burreson, 643 F.2d 1344, 1349 (9th Cir.

25    1981).   Accordingly, exculpatory statements made by a defendant are

26    hearsay and are not admissible at trial, when offered by the

27    defendant.        See Fed. R. Evid. 80l(d), 802; United States v. Ortega,

28    203 F.3d 675, 682 (9th Cir. 2000)

                                             35
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 50 of 77 Page ID #:2938



 1           The only recognized limitation of this principle is the

 2    "doctrine of completeness," which has been applied by some courts to

 3    admit additional portions of a defendant's prior statements where

 4    necessary to explain an admitted statement, place it in context, or

 5    avoid misleading the trier of fact.         See Fed. R. Evid. 106; Burreson,

 6    643 F.2d at 1349.     However, the completeness doctrine does not

 7    require introduction of portions of a statement that are neither

 8    explanatory of, nor relevant to, the admitted passages.            See United

 9    States v. Mitchell, 502 F.3d 931, 965 (9th Cir. 2007); United States

10    v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996)         (holding that Federal

11    Rule of Evidence 106 does not compel admission of otherwise

12    inadmissible hearsay evidence); see also United States v. Lopez-

13    Figueroa, 316 F. App'x 548, 550 (9th Cir. 2008)          (defendant could not

14    introduce own statements redacted from confession by government).                As

15    the Ninth Circuit has recognized, "it is often perfectly proper to

16    admit segments .       . without including everything, and adverse

17    parties are not entitled to offer additional segments just because

18    they are there and the proponent has not offered them."            Collicott,

19    92 F.3d at 983.

20                4.    Co-Conspirator Statements

21           The government also intends to admit statements made by

22    defendant's unindicted co-conspirators, including in e-mail and text

23    message communications.      The Federal Rules of Evidence define as non-

24    hearsay any "statement [that] is offered against an opposing party

25    and.      . was made by the party's coconspirator during and in

26

27

28

                                             36
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 51 of 77 Page ID #:2939



 1    furtherance of the conspiracy." 4      Fed. R. Evid. 801(d) (2) (E)       The

 2    admission of co-conspirator statements requires only that:            " ( 1)

 3    there was a conspiracy,      (2) the defendant and the declarant were

 4    participants in the conspiracy, and (3) the statement was made by the

 5    declarant during and in furtherance of the conspiracy."            United

 6    States v. Bridgeforth, 441 F . 3d 864, 869 (9th Cir. 2006)

 7          Regarding the first factor - the existence of the conspiracy -

 8    "[t]he question is merely whether there was proof of a sufficient

 9    concert of action to show the individuals have been engaged in a

10    joint venture."     United States v. Lloyd, 807 F.3d 1128, 1161 (9th

11    Cir. 2015).

12          Regarding the second factor - that the defendant and declarant

13    were participants in the conspiracy - only slight evidence is

14    necessary to connect a coconspirator to the conspiracy.            The required

15    quantum of proof is minimal.       See United States v . Perez, 658 F . 2d

16    654, 658 (9th Cir. 1981) .      "[P]articipation as an aider and abetter

17    is sufficient" to establish the requisite connection to the

18    conspiracy, and a declarant need not be charged alongside the

19    defendant or even convicted of conspiracy to admit the declarant's

20    statements under the co-conspirator exception.          See United States v.

21    Protac, Inc., 869 F.2d 1288, 1294 (9th Cir. 1989).

22          Regarding the third factor - that the statement was made in

23    furtherance of the conspiracy - the scope of statements considered to

24

25
            4 It bears mention that "[t]he requirements for admission of a
26    co-conspirator's statement under Federal Rule of Evidence
      801(d) (2) (E) are identical to the requirements of the Confrontation
27    Clause. Therefore, if a statement is admissible under Rule
      801(d) (2) (E), the defendant's right of confrontation is not
28    violated." United States v. Bridgeforth, 441 F.3d 864, 868-69 (9th
      Cir. 2006) (citation omitted).
                                          37
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 52 of 77 Page ID #:2940



 1    be in furtherance of the conspiracy is quite broad.           It includes

 2    statements made to induce or enlist further participation in the

 3    group's activities, prompt further action on the part of

 4    conspirators, reassure members of a conspiracy's continued existence,

 5    allay a co-conspirator's fears, and keep co-conspirators abreast of

 6    ongoing activities.      See United States v. Arias-Villanueva, 998 F.2d

 7    1491, 1502 (9th Cir. 1993), overruled on other grounds by United

 8    States v. Jimenez-Ortega, 472 F.3d 1102 (9th Cir. 2007); United

 9    States v. Yarborough, 852 F.2d 1522, 1535-36 (9th Cir. 1988); United

10    States v. Layton, 720 F.2d 548, 557 (9th Cir. 1983), overruled on

11    other grounds by United States v. W.R. Grace, 526 F.3d 499, 506 (9th

12    Cir. 2008)   (en bane) . 5   Bragging, boasts, and other comments designed

13    to obtain confidence fall within the exception, United States v.

14    Lechuga, 888 F.2d 1472, 1480 (5th Cir. 1989); United States v.

15    Santiago, 837 F.2d 1545, 1549 (11th Cir. 1988).          So, too, do

16    statements that "identify the coconspirators" or "discuss a

17    coconspirator's role in the conspiracy."         Meeks, 756 F.3d at 1119.

18    In determining whether a statement was made in furtherance of a

19

20          5Many circuit courts have recognized that the "in furtherance"
      requirement is to be construed broadly.   See, e.g., United States v.
21    Meeks, 756 F.3d 1115, 1119 (8th Cir. 2014) ("[W]e interpret the
      phrase in furtherance of the conspiracy broadly."); United States v.
22    Duka, 671 F.3d 329, 348 (3d Cir. 2011) ("The threshold for
      establishing that a statement was made in furtherance of a conspiracy
23    is not high: the in furtherance of requirement is usually given a
      broad interpretation." (internal alteration and quotation marks
24    omitted)); United States v. Hynes, 467 F.3d 951, 970 (6th Cir. 2006)
      ("[T]his court has broadly construed the requirement that statements
25    between coconspirators be 'in furtherance' of the
      conspiracy .      ."); United States v. Smith, 441 F.3d 254, 262 (4th
26    Cir. 2006) ("Most courts, including the Fourth Circuit, construe the
      in furtherance of requirement so broadly that even causal
27    relationships to the conspiracy suffice to satisfy the exception."
      (internal quotation marks omitted)); United States v. Limones, 8 F.3d
28    1004, 1008 (5th Cir. 1993) ("[T]he term 'in furtherance' of a
      conspiracy is broadly construed.       .").
                                         38
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 53 of 77 Page ID #:2941



 1    conspiracy, what matters is the declarant's intent in making the

 2    statement, not the statement's effect.         See United States v.

 3    Nazemian, 948 F.2d 522, 529 (9th Cir. 1991); United States v. Zavala-

 4    Serra, 853 F.2d 1512, 1516 (9th Cir. 1988).

 5          The government need only establish those foundational facts by a

 6    preponderance of the evidence.       See Bourjaily v. United States, 483

 7    U.S. 171, 176 (1987).      Because co-conspirator statements fall within

 8    a "firmly rooted hearsay exception" that is "steeped in our

 9    jurisprudence," once foundational facts are established, "a court

10    need not independently inquire into the reliability of such

11    statements."    Id. at 182-83.

12          "It is well established" that Rule 801(d) (2) (E)       "is to be

13    construed broadly in favor of admissibility."          United States v.

14    McMurray, 34 F.3d 1405, 1412 (8th Cir. 1994).          Although a co-

15    conspirator's statement alone is not enough to establish that it

16    qualifies for admission under Rule 801(d) (2) (E), a court may consider

17    the statement itself in evaluating its admissibility, United States

18    v. Gordon, 844 F.2d 1397, 1402 (9th Cir. 1988), and the burden to

19    introduce extrinsic evidence supporting admissibility is not a heavy

20    one, United States v. Castaneda, 16 F.3d 1504, 1507 (9th Cir. 1994).

21          D.    Physical Evidence

22          The Government will seek to admit physical evidence of

23    Defendant's crimes seized from Defendant on December 15, 2015,

24    namely, the Digital Devices.       The test of admissibility of physical

25    objects connected with the commission of a crime requires a showing

26    that the object is in substantially the same condition as when the

27    crime was committed (or the object seized)           See United States v.

28    Kaiser, 660 F.2d 724, 733 (9th Cir. 1981)         (affirming district court's

                                              39
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 54 of 77 Page ID #:2942



 1    admission of physical exhibit), overruled on other grounds by United

 2    States v. De Bright, 730 F.2d 1255, 1259 (9th Cir. 1984)            (en bane).

 3    Factors to be considered are the nature of the article, the

 4    circumstances surrounding its preservation and custody and the

 5    likelihood of intermediaries tampering with it.          See id.     There is,

 6    however, a presumption of regularity in the handling of exhibits by

 7    public officials.     See id.

 8          If the district courts finds that there is a reasonable

 9    possibility that the piece of evidence has not changed in a material

10    way, the Court has discretion to admit the evidence.           See United

11    States v. Harrington, 923 F.2d 1371, 1374 (9th Cir. 1991)            (affirming

12    trial's admission of items into evidence).         Factors the court may

13    consider in making this determination include the nature of the item,

14    the circumstances surrounding its preservation, and the likelihood of

15    intermeddlers having tampered with it.         See Gallego v. United States,

16    276 F.2d 914, 917 (9th Cir. 1960)       (same).

17          "There is no rule requiring the prosecution to produce as

18    witnesses all persons who were in a position to come into contact

19    with the article sought to be introduced in evidence."             Gallego, 276

20    F.2d at 917.    Gaps or defects in the chain of custody go to the

21    weight of the evidence rather than its admissibility.           See United

22    States v. Matta-Ballesteros, 71 F.3d 754, 769-70 (9th Cir. 1995)

23    (affirming district court's admission of audiotape recordings into

24    evidence)

25          E.    Authentication and Identification

26          The requirement of authentication or identification as a

27    condition precedent to admissibility is satisfied by "evidence

28    sufficient to support a finding that the item is what the proponent

                                              40
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 55 of 77 Page ID #:2943



 1    claims it is.n     Fed. R. Evid. 90l(a).      Federal Rule of Evidence

 2    90l(a) requires that the government "make only a prima facie showing

 3    of authenticity 'so that a reasonable juror could find in favor of

 4    authenticity or identification.'"        United States v. Chu Kong Yin, 935

 5    F.2d 990, 996 (9th Cir. 1991)       (quoting United States v. Blackwood,

 6    878 F.2d 1200, 1202 (9th Cir. 1989)); see also United States v.

 7    Black, 767 F.2d 1334, 1342 (9th Cir. 1985).          Once the government

 8    meets this burden,    "[t]he credibility or probative force of the

 9    evidence offered is, ultimately, an issue for the jury.n Black, 767

10    F.2d at 1342.

11          To be admitted into evidence, a physical exhibit must be in

12    substantially the same condition as when the crime was committed.

13    The court may admit the evidence if there is a "reasonable

14    probability the article has not been changed in important respects.n

15    United States v. Harrington, 923 F.2d 1371, 1374 (9th Cir. 1991).

16    This determination is to be made by the trial judge and will not be

17    overturned except for clear abuse of discretion.          Factors the court

18    may consider in making this determination include the nature of the

19    item, the circumstances surrounding its preservation, and the

20    likelihood of intermeddlers having tampered with it.           Gallego v.

21    United States, 276 F.2d 914, 917 (9th Cir. 1960)

22          F.    Chain of Custody

23          The test of admissibility of physical objects connected with the

24    commission of a crime requires a showing that the object is in

25    substantially the same condition as when the crime was committed (or

26    the object seized).      Factors to be considered are the nature of the

27    article, the circumstances surrounding its preservation and custody

28    and the likelihood of intermediaries tampering with it.            There is,

                                             41
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 56 of 77 Page ID #:2944



 1    however, a presumption of regularity in the handling of exhibits by

 2    public officials.     United States v. Kaiser, 660 F.2d 724, 733 (9th

 3    Cir. 1981), overruled on other grounds by United States v. De Bright,

 4    730 F.2d 1255, 1259 (9th Cir. 1984)         (en bane).   The authenticity of

 5    proposed exhibits may be proven by circumstantial evidence.            United

 6    States v. Natale, 526 F.2d 1160, 1173 (2d Cir. 1975); United States

 7    v. King, 472 F.2d 1, 9-11 (9th Cir. 1973).          Moreover, the prosecution

 8    need only prove a rational basis from which the jury may conclude

 9    that the exhibits did, in fact, belong to the defendant.            Fed. R.

10    Evid. 40l(a).

11          If the trial judge finds that there is a reasonable possibility

12    that the piece of evidence has not changed in a material way, the

13    Court has discretion to admit the evidence.          Kaiser, 660 F.2d at 733.

14    The government is not required, in establishing chain of custody, to

15    call all persons who may have come into contact with the piece of

16    evidence.     Gallego, 276 F.2d at 917.      Gaps or defects in chain of

17    custody go to the weight of the evidence rather than its

18    admissibility.     United States v. Matta-Ballesteros, 71 F.3d 754, 769-

19    70 (9th Cir. 1995); United States v. Robinson, 967 F.2d 287, 292 (9th

20    Cir. 1992).

21          G.    Cross Examination

22          The scope of a cross-examination is within the discretion of the

23    trial court.     See Fed. R. Evid. 6ll(b).

24          The district court has broad authority to control the extent of

25    cross examination, and "in its discretion may limit cross-examination

26    in order to preclude repetitive questions, upon determining that a

27    particular subject has been exhausted, or to avoid extensive and

28    time-wasting exploration of collateral matters."          United States v.

                                             42
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 57 of 77 Page ID #:2945



 1    Weiner, 578 F.2d 757, 766 (9th Cir. 1978); see also Price v. Kramer,

 2    200 F.3d 1237, 1252 (9th Cir. 2000)         (upholding court's refusal to

 3    allow additional questioning where "defense counsel had already asked

 4    that question and received the same answer a number of times")              This

 5    includes the discretion to preclude repetitive questions by

 6    successive defense counsel in multi-defendant cases.           Amsler v.

 7    United States, 381 F.2d 37, 51 (9th Cir. 1967)         (finding pre-trial

 8    order precluding repetitive questioning by successive defense counsel

 9    to be a "reasonable restriction .           . within the sound discretion of

10    the court").

11          H.    Impeaching Witnesses

12          Federal Rule of Evidence 608(a) permits attacks on a witness's

13    credibility through testimony about the witness's general character

14    or reputation for truthfulness or untruthfulness.           Fed. R. Evid.

15    608(a).    However, extrinsic evidence (including testimony from third-

16    party witnesses) about the witness's specific instances of conduct

17    for the purpose of attacking the witness's character for truthfulness

18    or untruthfulness is prohibited, except in the case of prior

19    convictions.    Fed. R. Evid. 608(b).       Counsel may only probe specific

20    instances of conduct probative of a witness's character for

21    truthfulness or untruthfulness during cross-examination (without

22    proffering extrinsic evidence) with respect to (1) the testifying

23    witness or (2) other witnesses about whose character the witness has

24    testified about.     Id.   Thus, counsel may not offer testimony or any

25    other extrinsic evidence about specific instances of conduct for the

26    purpose of attacking a testifying witness's credibility.

27

28

                                             43
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 58 of 77 Page ID #:2946



 1            I.     Photographs

 2            The government intends to offer a limited number of

 3    representative photographs to aid the jury's understanding of the

 4    defense articles alleged in the charges.            Photographs are generally

 5    admissible as evidence.         See United States v. Stearns, 550 F.2d 1167,

 6    1171 (9th Cir. 1977)         (photographs of crime scene admissible).

 7    Photographs should be admitted so long as they fairly and accurately

 8    represent the event or object in question.            United States v. Oaxaca,

 9    569 F.2d 518, 525 (9th Cir. 1978).            The Ninth Circuit has held that

10    "[p]hotographs are admissible as substantive as well as illustrative

11    evidence."      United States v. May, 622 F.2d 1000, 1007 (9th Cir.

12    1980) .      Exemplary photos of the defense articles at issue in this

13    case - that is, photos of the types of defense articles at issue, but

14    not the specific defense articles that defendant actually procured or

15    attempted to procure or brokered or attempted the broker the sale of

16    - that the government intends to offer in this regard are attached

17    hereto as Exhibit A.

18            J.    Demonstratives

19            The government may use charts, graphics, and other visual aids

20    to help the jury understand the evidence relating to defendant's

21    complex financial and business transactions.            The government is also

22    considering other potential demonstratives that might facilitate the

23    presentation of its evidence.

24            Demonstrative aids may be used in the trial judge's discretion

25    with a limiting instruction that they are not evidence, but are used

26    for the purpose of aiding the jury in its examination of the

27    evidence.      United States v. Wright, 412 F. App'x 993, 993 (9th Cir.

28    2011)     (holding no error in use of demonstrative aid by government).

                                               44
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 59 of 77 Page ID #:2947




 1          K.    Cross-Examination of Defendant

 2          A defendant who testifies at trial may be cross-examined as to

 3    all matters reasonably related to the issues she puts in dispute

 4    during direct examination.       "A defendant has no right to avoid cross-

 5    examination on matters which call into question his claim of

 6    innocence."    United States v. Miranda-Uriarte, 649 F.2d 1345, 1353-54

 7    (9th Cir. 1981).

 8          Defendant's credibility will be crucial if he chooses to testify

 9    in order to refute the government's showing of knowledge and intent.

10    Indeed, because defendant is the only witness with "direct" evidence

11    of his own knowledge and intent, if he takes the stand to deny any

12    knowledge of the laws prohibiting his charged conduct or his mental

13    state in violating those laws, his credibility becomes a key issue.

14    Accordingly, cross-examination of defendant about other fraudulent

15    conduct in which he has engaged or false statements that he has made

16    is necessary for the jury to weigh whether defendant's denial of

17    knowledge and intent is credible given his other actions.            As the

18    Ninth Circuit has held, Federal Rule of Evidence 608(b) expressly

19    permits questioning into prior behavior to challenge credibility

20    because "[e]vidence of prior frauds is considered probative of the

21    witness's character for truthfulness or untruthfulness."            United

22    States v. Gay, 967 F.2d 322, 328 (9th Cir. 1992).

23          The Ninth Circuit has repeatedly held that both participation in

24    fraudulent transactions and the use of false statements are

25    considered probative of truthfulness and thus admissible on cross-

26    examination pursuant to Rule 608(b).        See, e.g., United States v .

27    Gay, 967 F2d 322 (9th Cir. 1992)       ("Evidence of prior frauds is

28    considered probative of the witness's character for truthfulness or

                                             45
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 60 of 77 Page ID #:2948



 1    untruthfulness"); United States v. Jackson, 882 F.2d 1444, 1446 (9th

 2    Cir. 1989); United States v. Munoz, 233 F3d 1117, 1135 (9th Cir.

 3    2000)    ("Evidence of prior frauds perpetrated by the witness is

 4    generally considered probative of the witness's truthfulness")

 5    (superseded by statute on other grounds, 18 U.S.C. § 1341).            The fact

 6    that defendant's pursuit of this fraudulent transaction and use of

 7    false statements continued until approximately one month before his

 8    arrest further increases the probative value of this evidence.             See

 9    Jackson, 882 F.2d at 1448 (noting that "remoteness remains a relevant

10    factor for the trial court to consider in assessing the probative

11    value of the evidence," and finding that conduct 14 years prior was

12    not too remote to probative).

13            Rule 608(b) has generally been interpreted to prohibit the

14    admission of extrinsic evidence to prove prior misconduct not

15    resulting in a conviction.       Jackson, 882 at 1448.      However, should

16    defendant falsely testify on cross-examination that he did not engage

17    in these fraudulent schemes or make the statements indicated by the

18    evidence, the government would be permitted to impeach him with that

19    evidence of his prior inconsistent statements pursuant to Rule 613.

20    Id.

21            The prejudicial effect of such evidence, if any, can be

22    addressed by a limiting instruction.        The admission of evidence

23    harmful to the defendant's case does not necessarily constitute

24    unfair prejudice.     United States v. Fagan, 996 F.2d 1009, 1015 (9th

25    Cir. 1993).     Unfair prejudice results from evidence that "provokes an

26    emotional response in the jury or otherwise tends to affect adversely

27    the jury's attitude toward the defendant wholly apart from its

28

                                             46
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 61 of 77 Page ID #:2949



 1    judgment as to his guilt or innocence of the crime charged. 11           Id.

 2     (internal quotation marks omitted)

 3            L.      Proffer Statements

 4            On four occasions in 2016, defendant met with HSI agents and the

 5    United States Attorney's Office for proffer sessions.           Should

 6    defendant testify contrary to his statements during the proffer

 7    session, the government intends to cross-examine him based on the

 8    information he provided and statements he made during the proffer

 9    session.        In the proffer agreements that defendant and his counsel

10    signed prior to commencing each proffer session, he agreed that the

11    government may use defendant's statements at the proffer session for

12    the purposes of cross-examination should he testify, or to refute or

13    counter at any stage of the proceedings (including during the

14    government's case-in-chief at trial) any evidence, argument,

15    statement or representation offered by or on behalf of defendant.

16            M.      Character Evidence

17            The Supreme Court has recognized that character evidence --

18    particularly cumulative character evidence -- has weak probative

19    value and great potential to confuse the issues and prejudice the

20    jury.        Michelson v. United States, 335 U.S. 469, 480, 486 (1948).

21    Trial courts thus have wide discretion to limit the presentation of

22    character evidence.        Id. at 480.

23            In addition, the form of the proffered evidence must be proper.

24    Federal Rule of Evidence 405(a) sets forth the sole methods for which

25    character evidence may be introduced.         It specifically states that,

26    where evidence of a character trait is admissible, proof may be made

27    in two ways:       (1) by testimony as to reputation and (2) by testimony

28    as to opinion.        See Fed. R. Evid. 405(a)    Thus, a defendant may not

                                               47
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 62 of 77 Page ID #:2950



 1    introduce specific instances of his good conduct through the

 2    testimony of others.          See Michelson, 335 U.S. at 477.   On cross-

 3    examination of a defendant's character witness, however, the

 4    government may inquire into specific instances of a defendant's past

 5    conduct relevant to the character trait at issue.           See Fed. R. Evid.

 6    405(a).     In particular, a defendant's character witnesses may be

 7    cross-examined about their knowledge of the defendant's past crimes,

 8    wrongful acts, and arrests.          See Michelson, 335 U.S. at 482.    The

 9    only prerequisite is that there must be a good-faith basis that the

10    incidents inquired about are relevant to the character trait at

11    issue.     See United States v. McCollom, 664 F.2d 56, 58 (5th Cir.

12    1981).

13          N.     Impeachment by Prior Convictions

14          Defendant has advised that he intends to inquire whether the

15    government's source of information has sustained prior criminal

16    convictions in Jordan, pursuant to Federal Rule of Evidence 609.              In

17    response to the government's motion in limine to preclude admission

18    of the underlying documents and inquiry into the SOI's knowledge of

19    any such convictions, Defendant has agreed not to attempt to offer

20    the underlying documents purportedly evidencing criminal convictions,

21    as they clearly do not meet the requirements of Rule 609.            The Court

22    has reserved ruling as to whether defendant may so inquire.            The

23    scope of inquiry permitted when lodging such attacks is limited.

24    "Absent exceptional circumstances, evidence of a prior conviction

25    admitted for impeachment purposes may not include collateral details

26    and circumstances attendant upon the conviction.          Generally, only the

27    prior conviction, its general nature, and punishment of felony range

28    are fair game .          II
                                     United States v. Osazuwa, 564 F.3d 1169, 1175

                                               48
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 63 of 77 Page ID #:2951



 1    (9th Cir. 2009)    (alterations adopted)     (citations omitted)    (internal

 2    quotation marks omitted).      Exceptional circumstances may include, for

 3    example, when a witness attempts to "explain away" prior convictions

 4    by offering their "own version of the underlying facts" that tend to

 5    create a false impression about the conviction.          See United States v.

 6    Perry, 857 F.2d 1346, 1352 (9th Cir. 1988).         Otherwise, the scope of

 7    examination regarding prior convictions should be limited to the "to

 8    establishing the bare facts of the conviction: usually the name of

 9    the offense, the date of the conviction, and the sentence."

10    Weinstein's Federal Evidence§ 609.20[2] at 609-57-60.

11          Accordingly, in the event the Court rules that any inquiry into

12    these alleged convictions is appropriate, the Court should permit

13    cross-examination into only the date of the conviction, the crime,

14    and the sentence imposed.

15          o.   Video and Audio Recordings

16          The government will introduce numerous clips from video and

17    audio recordings of telephone conversations and in-person meetings

18    involving the Defendant.      A recording is admissible upon a showing

19    that it is "accurate, authentic, and generally trustworthy."            United

20    States v. King, 587 F.2d 956, 961 (9th Cir. 1978).           For example,

21    testimony that a recording depicts evidence that the witness observed

22    is sufficient to authenticate the recording.          Fed. R. Evid. 90l(b);

23    United States v. Smith, 591 F.3d 974, 979-80 (8th Cir. 2010).

24          There is no rigid set of requirements to lay the foundation for

25    the government's evidence.      As long as the government makes a prima

26    facie showing of authenticity, the "probative force of the evidence

27    offered is, ultimately, an issue for the jury."          United States v.

28    Blackwood, 878 F.2d 1200, 1202 (9th Cir. 1989).          The government will

                                             49
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 64 of 77 Page ID #:2952



 1    rely on the testimony of Inspector Rosas, who can authenticate the

 2    recording of the interview she conducted of defendant.

 3          All duly admitted recorded conversations must be played in open

 4    court.     Allowing jurors to take into the jury deliberation room

 5    recorded conversations that were not played in open court is

 6    structural error requiring automatic reversal if a defendant objects

 7    to allowing the jurors to have the un-played calls in the jury room.

 8    United States v. Noushfar, 78 F.3d 1442, 1445-46 (9th Cir. 1996).

 9          A lay witness, including a participant in a recorded

10    conversation, may give opinion testimony on the meaning of otherwise

11    vague or ambiguous statements made in the recordings.           See United

12    States v. Freeman, 498 F.3d 893, 902 (9th Cir. 2007)          ("A lay witness

13    may provide opinion testimony regarding the meaning of vague or

14    ambiguous statements [in recorded conversations]"); United States v.

15    De Peri, 778 F.2d 963, 977-78 (9th Cir. 1985).

16          P.     Charts and Summary Witnesses

17          To streamline the presentation of evidence for the jury, the

18    government intends to use a summary chart as part of its case in

19    chief.     This chart summarizes the source of each exhibit that was

20    extracted from defendant's digital devices or his e-mail account.                In

21    a case involving hundreds of such exhibits that originated from

22    multiple sources, use of this chart will aid the jury in

23    understanding where specific pieces of evidence were found and will

24    save considerable time by obviating the need for a government witness

25    to identify the source of each exhibit one by one.          A prototype of

26    the chart that the government intends to offer in this regard is

27    attached hereto as Exhibit B.

28

                                             50
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 65 of 77 Page ID #:2953



 1            Charts and summaries of evidence are governed by Federal Rule of

 2    Evidence 1006, which permits the introduction of charts, summaries,

 3    or calculations of voluminous writings, recordings, or photographs

 4    which cannot conveniently be examined in court.          See Fed. R. Evid.

 5    1006.    Accordingly, a summary chart may be admitted as substantive

 6    evidence when the proponent establishes that the underlying documents

 7    upon which the summary is based are voluminous, admissible, and

 8    available for inspection.        Id.; see also United States v. Meyers, 847

 9    F.2d 1408, 1412 (9th Cir. 1988).        All that is required for the rule

10    to apply is that the underlying writings be voluminous and that in-

11    court examination not be convenient.         United States v. Scales, 594

12    F.2d 558, 562 (6th Cir. 1979).        Although the materials underlying the

13    summary must be "admissible," they need not themselves be "admitted"

14    into evidence.     Meyers, 847 F.2d at 1412.

15            In addition, the summary chart must be accurate, authentic, and

16    properly introduced.        Scales, 594 F.2d at 562.    Where a chart does

17    not contain complicated calculations that would require an expert for

18    accuracy, authentication of the chart requires only that the witness

19    (1) have properly catalogued the exhibits and records upon which the

20    chart is based; and (2) have knowledge of the analysis of the records

21    referred to in the chart.

22            Neither of these requirements necessitates any special

23    expertise.     The person who supervises the compilation of the summary

24    chart is the proper person to attest to its authenticity and

25    accuracy.     Id. at 563.     In addition, summary charts may be used by

26    the government in its opening statement.         Indeed, "such charts are

27    often employed in complex conspiracy cases to provide the jury with

28    an outline of what the government will attempt to prove."            United

                                              51
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 66 of 77 Page ID #:2954



 1    States v. De Peri, 778 F.2d 963, 979 (3d Cir. 1985)             (approving

 2    gover~ment's use of chart); United States v. Rubino, 431 F.2d 284,

 3    290 (6th Cir. 1970)     (same).

 4          Also, apart from Rule 1006, a summary of evidence may be

 5    presented to the jury with proper limiting instructions.             Rule 611(a)

 6    recognizes that the trial court must "exercise reasonable control

 7    over the mode and order of interrogating witnesses and presenting

 8    evidence so as to (1) make the interrogation and presentation

 9    effective for the ascertainment of the truth,           [and]   (2) avoid

10    needless consumption of time .              ff
                                                       Fed. R. Evid. 611(a); see also

11    United States v. Gardner, 611 F.2d 770, 776 (9th Cir. 1980)             (in tax

12    case, use of chart summarizing defendant's assets, liabilities, and

13    expenditures "contributed to the clarity of the presentation to the

14    jury, avoided needless consumption of time, and was a reasonable

15    method of presenting the evidence").

16          Q.    Scope of Conspiracy and Inextricably Intertwined Acts

17          Among other violations, defendant is charged with conspiracy to

18    violate the Arms Export Control Act, engaging in unlawful brokering

19    activities without a license, and conspiracy to transfer and to use

20    missile systems designed to destroy aircraft.           These allegations stem

21    from defendant's numerous transactions and negotiations involving the

22    weapons systems, munitions, defense services, and other controlled

23    items, including those listed in the First Superseding Indictment

24    ("FSI")    (collectively, "the FSI commodities").        Beyond the FSI

25    commodities, the evidence reflects that defendant also engaged in

26    other illicit transactions and negotiations involving a wide array of

27    other defense articles and services.

28

                                             52
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 67 of 77 Page ID #:2955



 1          In many instances, defendant's own communications with his co-

 2    conspirators as to the FSI commodities also simultaneously reference

 3    other defense articles and services not specifically enumerated in

 4    the FSI.      In such instances, defendant's engagement in illegal

 5    brokering activities relating to FSI commodities as well as other

 6    controlled items in the same communications clearly "constitutes a

 7    part of the transaction that serves as the basis for the criminal

 8    charge."      United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th

 9    Cir.1995)     ("Thus, when it is clear that particular acts of the

10    defendant are part of, and thus inextricably intertwined with, a

11    single criminal transaction, we have generally held that the

12    admission of evidence regarding those acts does not violate Rule

13    404(b) .").    Where defendant chose to engage in illegal brokering

14    activities with regard to a variety of items that he himself lumped

15    together in a single offer or negotiation, all of the controlled

16    commodities in which he sought to traffic are "so interwoven with the

17    charged offense that they should not be treated as other crimes or

18    acts for purposes of 404(b) ."      United States v. Loftis, 843 F.3d

19    1173, 1177 (9th Cir . 2016).

20          R.      Evidence Admissible Under As Direct Evidence or Under Rule
                    404(b) of the Federal Rules of Evidence
21

22          The government has given notice of its intent to offer evidence

23    that in 2015, during the charged conduct, defendant procured a

24    fraudulent Ukrainian travel document in a false name in order to

25    conceal his true identity and facilitate his illegal activities,

26    which involved substantial international travel.          As articulated in

27    the government's notice and in its opposition to defendant's motion

28    in limine to preclude this evidence, the evidence is admissible as

                                             53
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 68 of 77 Page ID #:2956



 1    direct evidence showing defendant's consciousness of guilt.            It is

 2    also admissible pursuant to Rule 404(b) as evidence of defendant's

 3    intent, preparation, plan, knowledge, absence of mistake, and lack of

 4    accident.    The Court reserved ruling on this issue.

 5          In the event that the government does not offer this evidence in

 6    its case in chief (either because the Court precludes it or because

 7    the government elects not to offer it), this evidence would be proper

 8    on cross-examination of defendant and/or in rebuttal should defendant

 9    testify.    In addition to its admissibility as evidence of

10    consciousness of guilt and intent, this evidence of defendant's

11    participation in a fraudulent transaction and his use of false

12    statements is probative of his truthfulness.

13          The fact that defendant's pursuit of this fraudulent transaction

14    and use of false statements continued until approximately one month

15    before his arrest further increases the probative value of this

16    evidence.    See Jackson, 882 F.2d at 1448 (noting that "remoteness

17    remains a relevant factor for the trial court to consider in

18    assessing the probative value of the evidence," and finding that

19    conduct 14 years prior was not too remote to probative).

20          Should defendant testify, inquiry and evidence of various other

21    fraudulent transactions in which defendant has engaged and other

22    false statements he has made would also be appropriate.

23          s.    Lay Opinion Testimony Regarding Coded Language

24          A witness who is "not testifying as an expert" may nonetheless

25    offer testimony "in the form of an opinion" provided the opinion is

26    "(a) rationally based on the witness's perception;          (b) helpful to

27    clearly understanding the witness's testimony or to determining a

28    fact in issue; and (c) not based on scientific, technical, or other

                                             54
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 69 of 77 Page ID #:2957



 1    specialized knowledge within the scope of Rule 702."           See Fed. R.

 2    Evid. 701.     In this regard, it bears mention that the Federal Rules

 3    of Evidence do not distinguish between "lay witnesses" and "expert

 4    witnesses," but between lay and expert testimony.           See J. Cotchett,

 5    Federal Courtroom Evidence,      §   701.2 (5th ed. 2008)

 6            Under Rule 701, the government may properly ask lay witnesses to

 7    testify about their opinion regarding the content and meaning of

 8    telephone calls and written communications to which they were not a

 9    party.     See, e.g., United States v. Ontiveros, 598 F. App'x 482, 484

10    ( 9th Cir. 2 015)   ( "The district court properly admitted government

11    witness Max Torvisco's testimony as lay testimony under Federal Rule

12    of Evidence 701.     Torvisco satisfied Rule 701's perception

13    requirement because, as a member of the Mexican Mafia, he had

14    personal knowledge of the contents of the calls and could testify to

15    known facts,    including coded terms used by his co-conspirators.");

16    see also United States v. Gadson, 763 F.3d 1189, 1212-13 (9th Cir.

17    2014)    (same, regarding testimony of law enforcement officer).

18            Law enforcement testimony regarding jargon and coded language

19    "may be both expert and lay testimony, depending on the

20    circumstances . "   Gadson, 763 F.3d at 1212 (internal quotation mark

21    omitted) .    It is well settled that law enforcement officers who have

22    been involved in an investigation may testify regarding the proper

23    interpretation of ambiguous conversations based on their

24    investigative work.     See id. at 1209-10 (allowing law enforcement

25    officer to offer lay testimony regarding proper interpretation of

26    coded language, and nothing that the officer "had been involved in

27    the investigation of the drug conspiracy since early 2010," had

28    included searches of multiple residences, surveillance, and review of

                                              55
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 70 of 77 Page ID #:2958



 1    prison phone calls); see also United States v. Freeman, 498 F.3d 893,

 2    904-05 (9th Cir. 2007)     (officer's interpretation of intercepted phone

 3    calls admissible under Rule 701 where interpretation was "of

 4    ambiguous conversations based upon [the officer's] direct knowledge

 5    of the investigation"); United States v. Simas, 937 F.2d 459, 464-65

 6    ( 9th Cir. 1991)    (admission of lay testimony by law enforcement

 7    officers regarding "their understanding of what [defendant] meant to

 8    convey by his vague and ambiguous statements" was not abuse of

 9    discretion) .

10          In this case, the government has notified defense counsel that

11    SA Peterson will testify regarding his understanding of ambiguous

12    terms in various communications among defendants and other co-

13    conspirators.      SA Peterson's testimony is permissible as lay opinion

14    testimony, because it is based on his experience as an investigator

15    on this case since 2014.

16          T.    Discretion as to Order of Proof

17          The order of proof is a matter committed to the discretion of

18    the district court, which may conditionally introduce evidence or

19    otherwise permit deviations from the natural order of a case.             E . g.

20    United States v. Zemek, 634 F.2d 1159, 1169 (9th Cir. 1980); see also

21    United States v. Perez, 658 F. 658 (court may admit co-conspirator

22    statement subject to motion to strike if foundation for admissibility

23    not laid, so long as the motion to strike would cure any defect);

24    United States v. Turner, 52 8 F. 2d 143, 162 ( 9th Cir. 197 5)       ( "The

25    trial judge has wide discretion in supervising the order of proof in

26    a conspiracy case."); United States v. Avendano, 455 F.2d 975, 975

27    (9th Cir. 1972)     (calling witnesses out-of-order).

28

                                             56
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 71 of 77 Page ID #:2959



 1          The government intends to call several witnesses and requests

 2    that if necessary their schedules be accommodated.           In particular,

 3    the government has given notice of an intent to call U.S. State

 4    Department employee Simon Davidson-Hood as an expert to establish

 5    that defense articles and defense services at issue in this case were

 6    designated on the United States Munitions List and that defendant's

 7    conduct constituting in brokering as that term is used in the ITAR.

 8    Mr. Davidson-Hood will also offer percipient witness testimony that

 9    he confirmed that defendant did not have a license from the State

10    Department to engage in any of the charged conduct.           Due to family

11    obligations, Mr. Davidson-Hood, who resides out of state, must return

12    home before the evening of November 7, 2018, and must remain there

13    through November 14, 2018 .      Because of the possibility that the

14    government could conclude its case in chief before Mr. Davidson-

15    Hood's availability re-opens, the government intends to call him

16    before November 7, 2018.      That may either mean calling him before the

17    SA Peterson or possibly even the undercover agent testifies as to

18    many of the defense articles and services at issue, or interrupting

19    SA Peterson's or the undercover agent's testimony to offer Mr.

20    Davidson-Hood (the government prefers the former as less disrupting

21    and confusing to the jury).

22          Additionally, the government intends to call as witnesses two

23    Greek citizens who reside in Athens, Greece.          Their testimony is

24    expected to be very brief.       One, a lieutenant with the Hellenic

25    National Police, will testify that he participated in and observed

26    the seizure of digital devices from defendant's presence and premises

27    at and after his arrest in Greece, and that he provided them to an

28    investigator employed by HSI at the U.S. Embassy Athens.            The second,

                                             57
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 72 of 77 Page ID #:2960



 1    the aforementioned investigator with HSI in Athens, will testify that

 2    he received the digital devices and sent them to HSI in Long Beach.

 3    The defense has declined to stipulate to this expected testimony, and

 4    the government has thus arranged for their travel to Los Angeles.

 5    The government reasonably expects to call both of these witnesses to

 6    testify between November 3-5, 2018, and has accordingly requested

 7    them to be present during that time frame.         Should the trial not

 8    proceed according to the timetable the government reasonably

 9    anticipates, the government nonetheless intends to call them during

10    that time frame in order to permit them to return to Greece, where

11    they have work and other obligations.

12          U.     Transcripts of Recordings

13          The government has prepared written transcripts of the audio

14    recordings as an aid to the jury in listening to recordings.             See

15    United States v. Turner, 528 F.2d 143, 167 (9th Cir. 1975)

16    (permitting the transcripts of sound recordings to be used

17    contemporaneously with the introduction of the recordings into

18    evidence).     Copies of the government's transcripts have been provided

19    to the defense and are available, should the Court desire them in

20    advance of trial.     The transcripts will be displayed on a screen

21    simultaneous to the playing of the audio files, but the transcripts

22    will not be admitted into evidence.

23          v.     Stipulations of Fact

24          The government and the defense have entered into and filed a

25    stipulation to certain facts surrounding the forensic extraction of

26    data from defendant's digital devices.

27

28

                                             58
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 73 of 77 Page ID #:2961



 1          w.    Translations

 2          Some of the evidence, including recordings and written

 3    documents, have been translated from a foreign language.            The

 4    government and the defense have agreed in principle to enter

 5    stipulations to the accuracy of those translations, and the

 6    government anticipates offering such stipulations when all final

 7    translations have been received.

 8          X.    Rule 15 Depositions

 9          Between June 20, 2018, and June 28, 2018, at the request of both

10    parties and pursuant to an order of the Court, the government and

11    defense counsel deposed three foreign witnesses in Tel Aviv,              Israel,

12    and Tbilisi, Georgia.      The Court presided over, and defendant Rami

13    Ghanem attended, those depositions via video teleconference.

14    Defendant's lead defense counsel, Michael Evans, participated in the

15    depositions live, and his second defense counsel, H. Dean Steward,

16    participated via video teleconference from defendant's location.

17          The parties filed a joint motion requesting an order finding the

18    three foreign witnesses to be unavailable for purposes of Rule

19    84(a) (5), and permitting them to use the recorded testimony pursuant

20    to Rule 804(b) (1) and Rule 15(h), subject to evidentiary objections

21    that may be raised to specific portions of the testimony.            The Court

22    granted that motion in a ruling from the bench on October 22, 2018.

23          The government proposes to play substantial portions of the

24    direct testimony and cross-examination of the three foreign

25    witnesses, with the exception of testimony as to which objections

26    were lodged and sustained.       The defense has indicated its assent to

27    that proposed procedure.      No foundational or other witness is

28    required to introduce the testimony.

                                             59
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 74 of 77 Page ID #:2962



 1          During the depositions, the Court received certain exhibits that

 2    were separately offered by both parties.          The government proposes to

 3    halt the deposition play-back immediately prior to the discussion of

 4    each exhibit that was admitted into evidence, and publish the exhibit

 5    at issue, so that the jury may review it during that portion of the

 6    deposition testimony.

 7    v.    AFFIRMATIVE DEFENSES

 8          A.    Entrapment

 9          Defendant has given notice of an intent to pursue an entrapment

10    defense as to Counts One through Four of the Trial Indictment.

11    Entrapment is "a relatively limited defense."          United States v.

12    Russell, 411 U.S. 423, 434 (1973).           It is rooted in the notion that

13    criminal liability should not lie where the government induced a

14    defendant to commit crimes that he would not otherwise have been

15    inclined to commit.      Id. at 434-35.      The entrapment defense does not

16    apply to the brokering violations alleged in Counts Five and Six, nor

17    does it apply to the anti-aircraft missile trafficking violations

18    alleged in Count Seven.

19          The entrapment defense has two elements: 1) defendant was
                                                                    ,
20    induced to commit the crime by a government agent, and 2) defendant

21    was not otherwise predisposed to commit the crime.           To establish that

22    defendant was not entrapped to commit the crimes _alleged in Counts

23    One through Four, the government must thus prove beyond a reasonable

24    doubt either that defendant was predisposed to commit those offenses,

25    or that he was not induced by a government agent to commit them.

26          For its case in chief, the government has prepared a relatively

27    streamlined presentation of the massive volume of relevant evidence

28    uncovered by the investigation.        However, should defendant pursue the

                                              60
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 75 of 77 Page ID #:2963



                                                               .
 1    entrapment defense, the government would present a far more robust

 2    sampling of the multitude of evidence showing defendant's vast,

 3    varied, and far-reaching arms-trafficking activities in order to meet

 4    its burden to show that defendant was predisposed to enter into the

 5    discrete and comparatively small transaction involving the undercover

 6    agent.     Depending on what defendant offers, the government may also

 7    rebut it with additional evidence as to the lack of inducement by any

 8    government agent.

 9          B.     Public Authority

10          Defendant gave notice of intent to pursue a defense of public

11    authority in February 2018, as required by Rule 12.3 and the order of

12    this Court.    Rule 12.3 specified that for "any defense of actual or

13    believed public authority," this notice was required to identify: 1)

14    the law enforcement agency or federal intelligence agency on whose

15    behalf defendant claimed to have acted, 2) the agency member on whose

16    behalf defendant claimed to have acted, and 3) the time during which

17    defendant claimed to have acted.        Defendant's notice listed one U.S.

18    agency, namely "Homeland Security ICE," and one individual, namely a

19    source of information (SOI) used by the government to introduce the

20    undercover agent to defendant, as the "agency member."           No other U.S.

21    agencies were identified as purported sources of actual or believed

22    public authority for defendant's criminal violations.           Defendant's

23    notice also listed a foreign entity, namely "Libyan Defense

24    Ministry/Crisis Operations Management Room," and agency members as

25    "Prime Minister Khalifa al-Ghawil and members of the Libyan Defense

26    Ministry/Crisis Operations Management Room."

27          In April 2018, as required by Rule 12.3 and multiple orders of

28    the Court, defendant provided a list of witnesses in support of his

                                             61
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 76 of 77 Page ID #:2964



 1    public authority defense, which gave notice of defendant's intent to

 2    rely on twelve witnesses in support of his noticed defense of public

 3    authority.    Armed with those required notices, the parties proceeded

 4    to litigate the availability of a defense of actual or believed

 5    public authority in this case.        That litigation, and the Court's

 6    resulting order, were premised on the notice that defendant provided

 7    as required by Rule 12.3.

 8          In a written order dated June 21, 2018, the Court granted the

 9    government's motion to preclude defendant's noticed public-authority

10    defense.     (CR 265)   Finding that the SOI had no actual authority to

11    sanction defendant's crimes, the Court held that defendant was

12    precluded from premising an affirmative defense of public authority

13    on his contact with the SOI.        (Id.)    The Court further held that

14    defendant was precluded as a matter of law from presenting a defense

15    that Libyan individuals gave him public authority to commit the

16    crimes charged.     (Id.)

17          On September 28, 2018, defendant gave notice of his intent to

18    call one witness, Aref Al Zaben.        On October 12, 2018, defendant

19    attempted to give belated notice that Mr. Al Zaben would support his

20    defense of public authority.        The government has moved to exclude

21    evidence from this witness as irrelevant, inadmissible hearsay,

22    precluded by failure to give the notice required by Rule 12.3 within

23    the time frame set by the Court and the Rule, and precluded by the

24    Court's prior order.        The Court has ordered defendant to provide a

25    more detailed offer of proof by October 29, 2018. 6

26
27          6The Court has further ordered defendant not to disclose
      classified information, a prospect raised by certain elements of Mr.
28    Al Zaben's background. As noted in the government pleadings on this

                                              62
     Case 2:15-cr-00704-SJO Document 337 Filed 10/26/18 Page 77 of 77 Page ID #:2965



 1          C.    Other Affirmative Defenses

 2          Defendant has not given notice of any other affirmative

 3    defenses.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    issue, defendant, his counsel, and Mr. Al Zaben are not in a position
      to know or evaluate what information may be classified by the U.S.
28    government. The Court and the prosecution may be similarly unable to
      make such a determination.                        ·
                                             63
